     Case 3:20-cv-00670-WHO Document 70-1 Filed 07/06/21 Page 1 of 115




PRE-PUBLICATION NOTICE

The EPA Administrator, Michael Regan, signed the following Federal Register document on
June 1, 2021:

       Title:          National Oil and Hazardous Substances Pollution Contingency Plan;
                       Subpart J Monitoring Requirements

       Action:         Final Rule

       Docket No.:     EPA-HQ-OPA-2006-0090

EPA is submitting this document for publication in the Federal Register (FR). EPA is
providing this document solely for the convenience of interested parties. This document is not
disseminated for purposes of EPA's Information Quality Guidelines and does not represent an
Agency determination or policy. While we have taken steps to ensure the accuracy of this
Internet version of the rule, it is not the official version of the rule for purposes of compliance
or effectiveness. Please refer to the official version in a forthcoming FR publication, which
will appear on the Government Printing Office's govinfo website
(https://www.govinfo.gov/app/collection/fr) and on Regulations.gov
(https://www.regulations.gov) in Docket No. EPA-HQ-OPA-2006-0090. Notwithstanding the
fact that EPA is posting a pre-publication version, the final rule will not be promulgated until
published in the Federal Register. Once the official version of this document is published in
the FR, this version will be removed from the Internet and replaced with a link to the official
version.
Case 3:20-cv-00670-WHO Document 70-1 Filed 07/06/21 Page 2 of 115




                  This page is intentionally left blank.
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is3
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                                                                                                                                6560-50-P



     ENVIRONMENTAL PROTECTION AGENCY

     40 CFR Part 300

     [EPA-HQ-OPA-2006-0090; FRL-10025-88-OLEM)

     RIN 2050-AH16

     National Oil and Hazardous Substances Pollution Contingency Plan; Subpart J Monitoring

     Requirements

     AGENCY: Environmental Protection Agency (EPA).

     ACTION: Final rule.

     SUMMARY: The Environmental Protection Agency (EPA or the Agency) is amending the

     requirements in Subpart J of the National Oil and Hazardous Substances Pollution Contingency

     Plan (NCP) that govern the use of dispersants, other chemicals and other spill mitigating

     substances when responding to oil discharges into waters of the United States. Specifically, this

     action establishes monitoring requirements for dispersant use in response to major oil discharges

     and/or certain dispersant use situations in the navigable waters of the United States and adjoining

     shorelines, the waters of the contiguous zone, and the high seas beyond the contiguous zone in

     connection with activities under the Outer Continental Shelf Lands Act, activities under the

     Deepwater Port Act of 1974, or activities that may affect natural resources belonging to,

     appertaining to, or under the exclusive management authority of the United States, including

     resources under the Magnuson Fishery Conservation and Management Act of 1976 ("navigable

     waters of the United States and adjoining shorelines"). These new monitoring requirements are

     anticipated to better target dispersant use, thus reducing the risks to the environment. Further, the



                                                                Page 1 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is4
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     amendments are intended to ensure that On-Scene Coordinators (OSCs) and Regional Response

     Teams (RRTs) have relevant information to support response decision-making regarding

     dispersant use.

     DATE: This final rule is effective on [INSERT DATE 180 DAYS AFTER DATE OF

     PUBLICATION IN THE FEDERAL REGISTER].

     ADDRESSES: EPA has established a docket for this action under Docket ID No. EPA-HQ-OPA-

     2006-0090. All documents in the docket are listed on the http://www.regulations.gov web site.

     Although listed in the index, some information is not publicly available, e.g., CBI or other

     information whose disclosure is restricted by statute. Certain other material, such as copyrighted

     material, is not placed on the Internet and will be publicly available only in hard copy form.

     Publicly available docket materials are available electronically through

     http://www.regulations.gov.

     FOR FURTHER INFORMATION CONTACT: For general information, contact the

     Superfund, TRI, EPCRA, RMP, and Oil Information Center at 800--424-9346 or TDD at 800-

     553-7672 (hearing impaired). In the Washington, DC metropolitan area, contact the Superfund,

     TRI, EPCRA, RMP, and Oil Information Center at 703-412- 9810 or TDD 703-412-3323. For

     more detailed information on this final rule contact Gregory Wilson at 202-564-7989

     (wilson.gregory@epa.gov). The contact address is: U.S. Environmental Protection Agency,

     Office of Emergency Management, Regulations Implementation Division, 1200 Pennsylvania

     Avenue, NW, Washington, DC 20460-0002, Mail Code 5104A, or visit the Office of Emergency

     Management website at http://www.epa.gov/oem/.

     SUPPLEMENTARY INFORMATION: The contents of this preamble are:

     I.      General Information
     II.     Entities Potentially Affected by This Proposed Rule


                                                                Page 2 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is5
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     III. Statutory Authority and Delegation of Authority
     IV. Background
     V. This Action
        A. Monitoring the Use of Dispersants
        B. Information on Dispersant Application
        C. Water Column Sampling
        D. Oil Distribution Analyses
        E. Ecological Characterization
        F. Immediate Reporting
        G. Daily Reporting
     VI. Overview of New Rule Citations
     VIL Statutory and Executive Order Reviews
        A. Executive Order 12866: Regulatory Planning and Review and Executive Order 13563:
        Improving Regulation and Regulatory Review
        B. Paperwork Reduction Act (PRA)
        C. Regulatory Flexibility Act (RF A)
        D. Unfunded Mandates Reform Act
        E. Executive Order 13132: Federalism
        F. Executive Order 13175: Consultation and Coordination with Indian Tribal Governments
        G. Executive Order 13045: Protection of Children from Environmental Health Risks and
        Safety Risks_
        H. Executive Order 13211: Actions That Significantly Affect Energy Supply, Distribution or
        Use
        I. National Technology Transfer and Advancement Act
        J. Executive Order 12898: Environmental Justice (EJ)
        K. Congressional Review Act (CRA)
     Part 300"- National Oil and Hazardous Substances Pollution Contingency Plan

     I.       General Information

                In April 2010, the Deepwater Horizon underwater oil well blowout discharged significant

     quantities of oil into the Gulf of Mexico. The blowout discharged oil from one mile below the

     sea surface. Approximately one million gallons of dispersants over a three-month period were

     deployed on surface slicks over thousands of square miles of the Gulf, and approximately three

     quarters of a million additional gallons of dispersants were, for the first time, injected directly

     into the oil gushing from the well riser. This raised questions about the challenges of making

     dispersant use decisions in response operations for certain atypical dispersant use situations. EPA
                                                                Page 3 ofll3
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is6
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     is establishing new monit(?ring requirements under Subpart J of the National Oil and Hazardous

     Substances Pollution Contingency Plan (NCP) to address these challenges. Specifically in this

     action, the Agency establishes monitoring requirements for dispersant use in response to major

     discharges and/or certain dispersant use situations: any subsurface use of dispersant in response

     to an oil discharge, surface use of dispersant in response to oil discharges of more than 100,000

     U.S. gallons occurring within a 24-hour period, and surface use of dispersant for more than 96

     hours after initial application in response to an oil discharge. These new requirements are

     intended to address the challenges of atypical dispersant use situations, including those identified

     during Deepwater Horizon.

                EPA estimates industry may incur a total incremental cost of approximately $32,000 to

     $3.0 million annually. Note that the annualized cost is the same for both the 3% and 7% discount

     rates because the cost is the same every year prior to being annualized. This action does not

     impose significant impacts on a substantial number of small entities. The Regulatory Impact

     Analysis, which can be found in the docket, provides more detail on the cost methodology and

     benefits of this action.


                                                    COST OF THE FINAL RULE

                                                                   Annualized Cost, 20 years
                                                          Annualized at 3%       Annualized at 7%
       Scenario 1 -- Low End                                          $32,124                   $32,124
       Scenario 4 - High End                                      $3 ,033,569                $3,033 ,569

     II.      Entities Potentially Affected by This Proposed Rule

       NAICS Code                                          Industrial Category

       211120                Crude Petroleum Extraction

       211130                Natural Gas Extraction



                                                                Page 4 ofll3
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is7
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       324110                Petroleum Refineries

       424710                Petroleum Bulk Stations and Terminals
                              Petroleum and Petroleum Products Merchant Wholesalers
       424720
                              (except Bulk Stations and Terminals)
       483111                Deep Sea Freight Transportation

       483113                 Coastal and Great Lakes Freight Transportation

       486110                 Pipeline Transportation of Crude Oil


                The list of potentially affected entities in the above table includes oil exploration and

     production industries with the potential for an oil discharge into navigable waters of the United

     States and adjoining shorelines. The Agency' s goal is to provide a guide for readers to consider

     regarding entities that potentially could be affected by this action. However, this action may

     affect other entities not listed in this table. If you have questions regarding the applicability of

     this action to a particular entity, consult the person(s) listed in the preceding section entitled

     FOR FURTHER INFORMATION CONTACT.

     III.     Statutory A,uthority and Delegation of Authority

                Under sections 311 (d) and 311 G) of the Clean Water Act (CWA), as amended by section

     4201 of the Oil Pollution Act of 1990 (OPA), Pub. L. 101-380, the President is directed to

     prepare and publish the NCP for removal of oil and hazardous substances. Specifically, section

     31 l(d)(2)(G) directs the President to include a Schedule identifying "(i) dispersants, other

     chemicals, and other spill mitigating devices and substances, if any, that may be used in carrying

     out the Plan, (ii) the waters in which such dispersants, other chemicals, and other spill mitigating

     devices and substances may be used, and (iii) the quantities of such dispersant, other chemicals,

     or other spill mitigating device or substance which can be used safely in such waters" as part of

     the NCP. The Agency has promulgated both the NCP, see 40 CFR 300.1 et seq., and the


                                                                Page S of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is8
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     schedule of dispersants as required by section 311 (d)(2)(G), known as the NCP product

     schedule. See 40 CFR 300.900 et. seq. The President is further authorized to revise or otherwise

     amend the NCP from time to time, as the President deems advisable. 33 USC 1321(d)(3). The

     authority of the President to implement section 311 (d)(2)(G) of the CWA is delegated to EPA in

     Executive Order 12777 (56 FR 54757, October 22, 1991). Subpart J of the NCP establishes the

     framework for the use of dispersants and any other chemical agents in response to oil discharges

     (40 CFR part 300 series 900).

     IV.      Background

                In the United States and around the world, chemical agents are among the oil spill

     mitigation technologies available that responders may consider. Subpart J of the NCP sets forth

     the regulatory requirements for the use of chemical agents, including provisions for product

     testing and listing, and for authorization of use procedures. These requirements provide the

      structure for the On-Scene Coordinator (OSC) to determine in each case the waters and

     quantities in which dispersants or other chemical agents may be safely used in such waters. This

     determination is based on all relevant circumstances, testing and monitoring data and

     information, and is to be made in accordance with the authorization of use procedures, including

     the appropriate concurrences and consultations, found within the regulation. When taken

     together, the Subpart J regulatory requirements address the types of waters and the quantities of

     listed agents that may be authorized for use in response to oil discharges. EPA believes the wide

     variability in waters, weather conditions, organisms living in the waters, and types of oil that

     might be discharged requires this approach.

                The Deepwater Horizon underwater oil well blowout in 2010 raised questions about the

     challenges of making chemical agent use decisions in response operations, particularly for



                                                                Page 6 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
               Case
    in the Federal       3:20-cv-00670-WHO
                   Register.  Although EPA has taken stepsDocument            70-1 ofFiled
                                                               to ensure the accuracy             07/06/21version,
                                                                                           this pre-publication  Page  it is9
                                                                                                                            notof
                                                                                                                                the115
                                                                                                                                    official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     certain atypical dispersant use situations. To address these challenges, in 2015 the Agency

     proposed amendments to Subpart J of the NCP that included revisions to the existing product

     listing, testing protocols, and authorization of use procedures, as well as new provisions for

     dispersant monitoring. The proposed new monitoring provisions under Subpart J were focused

     on dispersant use in response to major oil discharges and on certain dispersant use situations in

     the navigable waters of the United States and adjoining shorelines. The proposed new monitoring

     provisions were also aimed at ensuring that the response community is equipped with relevant

     data and information to authorize and use the products in a judicious and effective manner. Final

     action on the proposed revisions to the product listing, testing protocols, and authorization of use

     procedures will be taken separately from this action.

     V.       This Action

                This final action addresses environmental monitoring of dispersant use in response to

     major discharges and to certain dispersant use situations. Specifically, in this action, the Agency

     establishes monitoring requirements for any subsurface use of dispersant in response to an oil

     discharge, surface use of dispersant in response to oil discharges of n:iore than 100,000 U.S.

     gallons occurring within a 24 hour period, and surface use of dispersant for more than 96 hours

     after initial application in response to an oil discharge. The discussion below explains the

     specific requirements and also summarizes and responds to public comments received on the

     proposal.

          A. Monitoring the Use of Dispersants

                The goal of establishing a Schedule under the NCP is to protect the environment from

     possible damage related to spill mitigating products used in response to oil discharges. The new

     monitoring requirements for certain discharge situations in this action supplements the existing



                                                                Page 7 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is10notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     regulatory provisions under Subpart J which already include test data and information

     requirements for chemical agents as well as procedures for authorizing the use of those agents to

      respond to oil discharges and threats of discharge.

                The new §300.913 establishes requirements for the responsible party to monitor any

      subsurface use of dispersant in response to an oil discharge, surface use of dispersant in response

     to oil discharges of more than 100,000 U.S. gallons occurring within a 24 hour period, and

      surface use of dispersant for more than 96 hours after initial application in response to an oil

      discharge, and to submit a Dispersant Monitoring Quality Assurance Project Plan (DMQAPP) to

      the OSC. The requirements are established for the responsible party as they operate in those

      environments where applicable discharges may occur and should be in the best position to

      monitor the response. The Agency removed language included in the proposal that specified

      these actions were to be taken "As directed by OSC ... ". The clarification in this action is

      unnecessary as 33 USC 1321 and §300.120 of the NCP already establish the OSC' s oversight

      role over the responsible party. The Agency has also changed language associated with the

      DMQAPP to remove the proposed "for approval" qualifier in this final action. The change is to

      better reflect that the requirement to develop the DMQAPP is directed at the responsible party,

      and that the provision is not intended to establish a DMQAPP approval timeline for the OSC

      relative to dispersant use. Rather, the DMQAPP submission is intended to provide the OSC, and

      other agencies with NCP responsibilities, with a better understanding of the monitoring data to

      inform dispersant use decisions. The OSC may request that response support agencies provide

     feedback on the submitted DMQAPP and has the discretionary authority to require the

     responsible party to address any concerns associated with it. The responsible party is required to

     implement the riew monitoring requirements when these dispersant use conditions are met, and



                                                                Page 8 of113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is11notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     for the duration of dispersant operations. The monitoring and data submissions that serve as the

      basis ofthis rule were established in the 2013 National Response Team (NRT) Environmental

     Monitoring/or Atypical Dispersant Operations document. The Agency is aware that industry

      and OSROs have been preparing to monitor dispersant use this rule since the issuance of the

     NRT guidance document in 2013. The Agency encourages the continuation of planning and

      preparedness efforts and continues to support these efforts with our interagency partners.

                Subpart J of the NCP is intended to provide tools that support planni!1g for and

      responding to oil discharges. To this end, the monitoring requirements for certain discharge

      situations promulgated in this final rule serve as a complement to the existing regulatory

      approach under Subpart J. When dispersants are applied in response to an oil discharge,

      environmental field monitoring data can support decision-making in dispersant use operations by

      gathering site-specific information on the overall effectiveness, including the transport and

      environmental effects of the dispersants and the dispersed oil. Environmental field monitoring

      data is at the core of any response, as without it the extent of the problem cannot be evaluated

      nor can a path forward for an appropriate response be established.

                The purpose of monitoring subsurface application is to characterize the dispersed oil,

      follow the plume integrity and transport with the underwater current, and identify and assess the

      potential adverse effects from the dispersed oil. Product testing conducted under standardized

      laboratory conditions is useful for comparison between different products. However,

      standardized laboratory conditions do not necessarily reflect field conditions. Monitoring of

      agents in the field informs the OSC and support agencies on the overall effectiveness of

      dispersant use, including the environmental effects and transport of dispersed oil. These new

      monitoring requirements, in conjunction with the existing testing and information requirements



                                                                 Page 9 ofll3
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is12notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     for chemical agents, and the procedures for authorizing the use of those agents, serve to protect

     the environment from possible damage related to spill mitigating products used.

                1. General

                Several Non-Governmental Organizations (NGO), private citizens, and local, state, and

     federal government agencies generally supported the proposed new monitoring requirements,

      with some also requesting some clarifications. A commenter stated that while they agree with the

     concept of requiring monitoring for dispersant use, the current language undermines the

     contingency planning process and illegally assigns responsibilities to the OSC and the

      responsible party. The commenter stated this usurps authority from all other agencies, tribes and

     the public, which they see as a breach of the responsibilities of the federal government to protect

     public trust resources.

                The Agency agrees with commenters expressing support for this final action. The Agency

     disagrees with the comments that this action undermines the contingency planning process and

     illegally assigns responsibilities to the OSC and the responsible party. The EPA acknowledges

     the importance of effective contingency planning to the achievement of a timely and effective

     response. Planning and preparedness provisions are currently addressed under Subpart C of the

     NCP or as codified in regulations implementing CWA 3110)(5) authorities as delegated to other

     NRT member agencies by EO 12777. The Agency is amending the proposed language in the

     opening paragraph of the monitoring section to clarify the new provisions are for the responsible

     party to implement. EPA disagrees.with comments that state the structure of the new monitoring

     requirements usurps other governmental authorities or constitutes a breach of responsibilities of

     the federal government to protect public trust resources. The NCP designates the OSC as the

     person who is authorized to direct response efforts and to coordinate all other efforts at the scene



                                                                Page 10 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is13notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     of a discharge, including the new monitoring requirements. The NCP designates those Agencies

     providing the OSC for a response, including designating USCG to provide the OSC for oil spills

     into or threatening the coastal zone. See, e.g., 40 CFR 300.120. The NCP requires that the OSC

     ensure that the natural resource trustees are promptly notified in the event of any discharge of oil

     to the maximum extent practicable as provided in the Fish and Wildlife and Sensitive

     Environments Plan annex to the Area Contingency Plan (ACP) for the area in which the

     discharge occurs. The NCP also directs the OSC and the trustees to coordinate assessments,

     evaluations, investigations, and planning with respect to appropriate removal actions, including

     the OSC consulting with the affected trustees on the appropriate removal action to be taken.

     Finally, none of new requirements in this action in any way limit current existing NCP

     authorities, but rather they inform the OSC and facilitate compliance with regulatory

     responsibilities.

                Several commenters supported the proposed amendments and suggested the monitoring
           .                                                                        .
     requirements be extended to all products listed on the Product Schedule. Another commenter

     expressed similar concerns, stating that monitoring should occur anytime any product is used

     during a response activity. The commenter suggested these additional requirements for product

     effectiveness data would then be available for future releases, allowing for a refined set of

     response options. Another commenter stated that EPA should include language indicating that

     the new monitoring requirements are a minimum and that additional monitoring may be required

     based on conditions, dispersant type, and location. A commenter also recommended that, at a

     minimum, the requirements include monitoring of public health effects following the dispersant

     application.




                                                               Page 11 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is14notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                The Agency interprets the specific requirements set forth in this final action as the

     minimum set of monitoring activities expected during a response involving the atypical

     dispersant use conditions specified. However, the Agency does not believe it is necessary to

     amend regulatory text for this purpose. The new requirements in no way impede the existing

     OSC authority' to direct the responsible party to conduct additional monitoring if deemed

     necessary due to incident-specific circumstances including location, oil type, or conditions of

     use. EPA notes that incident-specific circumstances may extend beyond the examples provided.

     The incident-specific data gathered through these new monitoring requirements, in conjunction

     with the OSC authority to direct additional monitoring, offers flexibility in accounting for

     differences in regional environments that may have the potential to impact any discharge

     situation. The USCG provides a designated OSC for oil discharges into or threatening the coastal

     zone as per 40 CFR 300.120. The OSC authorizes the use of chemical agents in accordance with

     Subpart J and other applicable provisions of the NCP.

                The Agency reiterates that the new provisions are focused on environmental monitoring

     and are applicable only to the following atypical dispersant use situations: any subsurface use of

     dispersant in response to an oil discharge, surface use of dispersant in response to oil discharges

     of more than 100,000 U.S. gallons occurring within a 24-hour period, and any surface use of

     dispersant for more than 96 hours after initial application in response to an oil discharge.

     However, these new requirements in no way preclude the OSC from directing the monitoring of

     any substance, including chemical agents used, or their use within different time frames than

     those listed above, as part of the existing authorities set forth in the NCP. The Agency is

     clarifying the applicability provisions of the monitoring requirements relative to the duration of



     1
         See 33 U. S.C. 1321(c); See also 40 CFR 300.120, 40 CFR 300.305 .

                                                               Page 12 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is15notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     their implementation. Specific to subsurface application of dispersants, the Agency is offering

     language further clarifying the monitoring provisions are to be implemented for the entire

     duration of the subsurface dispersant use. For dispersant application on the surface in response to

     oil discharges situations of greater than 100,000 U.S. gallons occurring within a 24-hour period,

     the monitoring provisions are to be implemented as soon as possible for the entire or remaining

     duration of surface dispersant use, as applicable. Finally, for any dispersant used on the surface

     for more than 96 hours after initial application, the new monitoring provisions in this action are

     to be implemented for the remaining duration of surface dispersant use, consistent with the 2013

     National Response Team (NRT) Environmental Monitoring/or Atypical Dispersant Operations

     document. Additional discussion regarding this clarifying language is found in Section C of this

     preamble- Water Column Sampling.

                While the new provisions established in this action are specific to environmental

     monitoring, the Agency notes there are other impacts potentially resulting from an oil discharge

     and associated response operations that are addressed under different provisions of the NCP. Of

     note, the OSC initiates a preliminary assessment as per the NCP. This preliminary assessment is

     conducted using available information and is supplemented where necessary and possible by an

     on-scene inspection. 40 CFR 300.305(a)-(b). The preliminary assessment undertaken by the OSC

     in accordance with 40 CFR 300.305 includes an evaluation of the threat to public health or

     welfare of the United States or the environment.

                A commenter suggested that for oil spill events where product preauthorization has not

     been granted, the rule should require that authorization of use be contingent on the Area

     Committee having a current Quality Assurance Project Plan (QAPP) approved by the RRT,

     NRT, and federally recognized Tribal representatives for the collection and reporting of all



                                                               Page 13 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is16notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     environmental data as part of the preauthorization plan. The commenter further suggested

     authorization be contingent on the Natural Resource Trustees having completed baseline

     ecosystem studies in the area impacted by the spill. Another commenter recommended that the

     development, approval, and update process for the QAPP be moved under the provisions for

     authorization of chemical agent use. They also suggested that withdrawal of concurrence,

     regarding product use following protocols also under authorization of use provisions, would

     mean that use of a product would cease until concurrence was reestablished.

                A commenter proposed that the Natural Resource Trustees should select and manage

     peer-reviewed scientific studies that implement the approved QAPP for spills where the

     preauthorization conditions for product use are met. The commenter suggested the Natural

     Resource Trustees seek concurrence from the Department of Labor/OSHA and Department of

     Human Health and Services/CDC representatives to the RRT, federally recognized Tribal

     representatives, and the RRT representative from the state(s) with jurisdiction over waters and

     adjoining shorelines within the geographic area impacted for these scientific studies. Other

     commenters generally suggested that the proposed requirements ensure peer-review as part of the

     monitoring process.

                The Agency recognizes that any monitoring to be conducted should follow a QAPP and

     has included new provisions to that effect. The Agency is modifying the provision by

     specifically requiring a DMQAPP to avoid confusion with the existing definition of a QAPP in

     the NCP. Further, given that the monitoring requirements are directed at the responsible party,

     the Agency believes it is most appropriate for the responsible party to develop a DMQAPP

     covering the environmental data collection, which includes quality assurance documentation.

     The DMQAPP developed by the responsible party is to be submitted to the OSC to allow for a



                                                               Page 14 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is17notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     better understanding of the monitoring data. The Agency encourages the use of the guidance in

     Section 4. 0 Quality Assurance Project Plan of the 2013 NRT Environmental Monitoring for

     Atypical Dispersant Operations document for preparation of the DMQAPP. EPA also

     encourages the RP to develop a DMQAPP, to the maximum extent possible, as part of the RP' s

     response planning to facilitate monitoring preparedness among other members of the response

     community. The OSC has the expertise of the Scientific Support Coordinator (SSC) and other

     pertinent response agencies available to provide feedback on the submitted DMQAPP, as well as

     the discretionary authority to require the responsible party to address any concerns raised. For oil

     discharges in the coastal zone it is National Oceanic and Atmospheric Administration (NOAA)

     that generally provides the SSC. The Agency disagrees that these new monitoring provisions

     cannot be implemented without having a DMQAPP specifically included in the applicable ACP.

     Likewise, implementation of the new monitoring requirements has no impact on baseline

     ecosystem studies conducted by the Natural Resource Trustees. The Agency notes that the roles

     and responsibilities of the Natural Resource Trustees are delineated under the current NCP, and

     that commenters' recommendations specific to a DMQAPP evaluation by the Natural Resource

     Trustees to select and manage peer-reviewed scientific studies are outside the scope of this

     action. Similarly, issues regarding authorization of chemical agent use are outside of the scope of

     this action.

                A commenter supported the proposed monitoring requirements but suggested they

     include establishing baseline conditions prior to product application. Another commenter also

     suggested the requirements include pre-application monitoring of biological resources. A

     commenter suggested the concept of short-term damage assessments be included in this section,

     including rapid characterization of vulnerable aquatic species and habitats, and potential impacts



                                                               Page 15 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is18notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     to public health. Similarly, commenters also recommended longer-term monitoring and damage

     assessment activities as part of these new requirements; a commenter stated that monitoring

     should occur for the duration of the response and until the product is no longer detected in the

     water. Another commenter suggested that effects of dispersants on aquatic organisms may take

     longer to manifest themselves than the duration of monitoring that occurs during a spill response

     and therefore suggested that monitoring continue for several months following the dispersant

     application to allow for the assessment of both acute and chronic effects on fish and other

     species.

                EPA agrees with commenters who requested that the new monitoring requirements also

     include site-specific baseline monitoring, prior to application of dispersant, and is amending the

     proposed rule text to reflect this change in the final rule. The Agency believes this a rational and

     necessary addition since an understanding of baseline conditions is required for understanding
           •
     the effects of dispersants in a specific area. The Agency believes that baseline monitoring will

     provide pre- and post- dispersant application data to better evaluate the effects, including

     physical dispersion, of the dispersants. Further details on this change to the proposed

     requirements is found in the Water Column Sampling discussion in this preamble. This final

     action also recognizes the need for ecological characterization. The new monitoring provisions

     include requirements for the responsible party to characterize the ecological receptors (e.g.

     aquatic species, wildlife, and/or other biological resources), their habitats, and exposure

     pathways that may be present in the discharge area. Specific comments on these new provisions

     are found in the Ecological Characterization discussion in this preamble. The Agency notes that

     the new monitoring provisions are for ecological monitoring of atypical dispersant use operations

     subject to this regulatory action (i.e., any subsurface dispersant use, prolonged surface dispersant



                                                               Page 16 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is19notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     use, and surface dispersant use in response to major discharges). Other potential impacts from an

     oil discharge and from other associated response operations are addressed under different

     provisions of the NCP. The OSC initiates a preliminary assessment under the NCP. This

     preliminary assessment is conducted using available information and is supplemented where

     necessary and possible by an on-scene inspection. The preliminary assessment includes an

     evaluation of the threat to public health or welfare of the United States or the environment.

                The Agency recognizes that some effects of dispersant use on the aquatic ecosystem may

     take longer to manifest than the duration of dispersant application or the monitoring time frames

     during a response. However, the new field monitoring provisions are designed to support and

     inform operational decisions by gathering site-specific information on the overall effectiveness,

     including the transport and environmental effects of the dispersant and the dispersed oil.

     Monitoring the overall effectiveness of dispersant use in the field provides the RRT member

     agencies with concurrence and consultation roles with information for operational decision

     making during atypical dispersant applications.

                Adverse effects on ecological receptors from exposures to dispersant use depend on the

     length of time and concentration of the exposure, which are dependent on the transport of the

     dispersed oil. Given that each oil discharge represents a unique situation, the Agency believes

     comprehensive monitoring is important for those discharge situations which are addressed in this

     final action. This monitoring data will enhance the information available for an effective

     response without delaying the use of dispersants. The Agency believes·that comprehensive

     monitoring in certain discharge situations is necessary to determine the overall effectiveness of

     dispersants and should extend beyond the initial dispersant application to include the transport

     and potential environmental effects of the dispersant and dispersed oil in the water column.



                                                               Page 17 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is20notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      While all the data collected for dispersant operations purposes may be made available to Natural

      Resource Damage Assessment (NRDA) personnel as soon as practicable, the new monitoring

      requirements are intended to inform operational decision-making specific to atypical dispersant

      use; use of collected data in the NRDA process is incidental to this rulemaking. The NRDA data

      gathering efforts apply more broadly than just to dispersant use as part of the response.

                 A commenter generally supported the concept of monitoring following dispersant use and

      recommended any monitoring data generated during a response acknowledge the uncertainty

      associated with the difficulty in estimating the effectiveness of dispersant actions in the field. A

      commenter recommended that EPA develop a set of standards for assessing dispersant

      application monitoring data in the field to supplement and validate results from laboratory-based

      studies.

                 The Agency agrees that because of the nature of the operations, a certain degree of

      uncertainty associated with monitoring data generated during a response is to be expected. The

      Agency believes that the requirement for the responsible party to develop and submit a

      DMQAPP will help address some of those uncertainties. The Agency expects that the DMQAPP

     will address sample collection methodology, handling, chain of custody, and decontamination

     procedures to ensure the highest quality data possible will be collected and maintained. The

     Agency disagrees that it should develop a set of standards for assessing dispersant application

     monitoring data in the field to supplement and validate results from laboratory-based studies.

     Product testing conducted under standardized laboratory conditions is useful for comparison

     between different products. However, standardized laboratory conditions do not necessarily

     reflect field conditions. The monitoring requirements in this final action are intended to




                                                               Page 18 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is21notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      supplement and compliment SMART procedures, as applicable, and inform the OSC and support

      agencies on the overall effectiveness of dispersant use for decision-making in the response.

                A commenter expressed concerns that the proposed requirements may not account for

      regional differences, which would be dealt with more effectively at the regional level, as opposed

      to the national level. This commenter also requested clarification on the distinction between

      dispersant efficacy and toxicity. The commenter suggested the reference to "overall

      effectiveness" is confusing and should be revised to clearly address both the effectiveness and

      toxicity of the dispersant and dispersed oil. The commenter also suggested that local field

      efficacy testing be conducted prior to dispersant use to understand site-specific conditions and

      that efficacy testing be conducted as outlined in the Special Monitoring of Applied Response

      Technologies (SMART) Tier I, Tier II, and Tier III protocols during the application monitoring.

      The commenter recommended that, if this type of monitoring is not possible, dispersant use be

      considered on a case-by-case basis as outlined under the regulatory provisions for authorization

     of chemical agent use.

                The Agency again notes the OSC has authority to direct additional monitoring and data

     collection beyond that which is specified in the new requirements, including for dispersant use

     situations outside the scope of the new provisions. This may include local field efficacy testing

     prior to dispersant use to better understand and account for site-specific conditions in operational

     decision-making. While the SMART protocols may be utilized in pre-deployment field testing

     and as part of the overall response, the atypical uses of dispersant during a response that are

     addressed in this action were neither envisioned nor addressed in the existing SMART

     monitoring program. The requirements in this final action follow recommendations from the

     Environmental Monitoring for Atypical Dispersant Operations: Including Guidance for Subsea



                                                               Page 19 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is22notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     Application and Prolonged Surface Application developed by NRT member agency

     representatives in 2013 and focus on monitoring atypical use of dispersants during an oil

     discharge in order to provide data for operational response decision-making. Further details on

     the SMART protocols can be found in the Field monitoring to support operational decisions

     discussion in this preamble.

                A commenter also requested clarification on the statement suggesting that subsurface

      dispersant application close to the release source reduces environmental impacts. They requested

      elaboration on the specifics of this statement in the context of the discussions of dispersant harm

      to aquatic organisms found in other places in the proposed rule. The commenter suggested

      elaborating on the language, or if there is inherent uncertainty, to allow RRTs to participate in

      research or testing associated with pre-authorization of dispersant use requests.

                The proposed rule preamble at 80 FR 3394 states: "Equipment is being contemplated to

      inject dispersants subsurface, directly into the oil near the source of the discharge. This type of

      application is intended to minimize dispersant dilution in the water before the dispersant has had

      an opportunity to interact with the oil. This application approach that is closer to the source is

      expected to reduce potential adverse environmental consequences from the use of excessive

      quantities of dispersants. However, applying dispersant to an oil discharge does not result in the

     physical recovery of oil from the environment. Instead, dispersing oil increases the potential

     exposure of aquatic organisms to the dispersant-oil mixture, at least transiently, and subsurface

     application has the potential to more immediately and effectively increase these exposures near

     the discharge." EPA disagrees with the commenter that clarification is needed on the cited

     statement, as the commenter had only cited a portion of the full statement. When taken in its full

     context, the statement is highlighting that this new subsurface dispersant application approach is



                                                                Page 20 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is23notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      intended to reduce the risk of using excessive quantities of dispersants. The full statement

      recognizes that dispersing oil does not remove it from the environment and that in some

      instances subsurface dispersant use has the potential to increase exposures near the discharge.

      The Agency recognizes the inherent uncertainties with a subsurface application approach, which

      is an integral part of the basis for the new monitoring requirements in this final action. For pre-

      authorization of dispersant use requests, the final action does not prevent the RRT from

      establishing additional criteria to address incident-specific concerns beyond those requirements

      in the final rule, or from establishing incident-specific criteria for those situations not covered in

      the final rule. RRT authorities and responsibilities are set forth in the NCP and are outside the

      scope of this action.

                Some commenters further advocated making all monitoring results and information

     publicly available; some commenters suggested daily reporting and public notification protocols

     and that results of dispersant monitoring performed during the Deepwater Horizon oil spill

     response be released to provide an example of the types of information that can be obtained from

     existing methods and technologies.

                The final action includes requirements for the responsible party to provide reporting to

     the OSC, including daily reporting of the monitoring data results. EPA expects that daily

     reporting would be reflective of an operational schedule based upon a 24-hour time period.

     Further details of those requirements are found in the Immediate Reporting and Daily Reporting

     discussions in this preamble. Regarding public notification protocols, EPA notes that the OSC

     directs response efforts and coordinates all other efforts at the scene of a discharge, including

     public information and community relations. See 40 CFR 300.120. The NCP provides instruction

     to the OSC on ensuring all appropriate public and private interests are kept informed and that



                                                               Page 21 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is24notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     their concerns are considered throughout a response. See 40 CFR 300.155. The OSC public

     communications authorities under the NCP are outside the scope ofthis action. The Agency

     worked with Federal interagency partners in developing the 2013 NRT Environmental ·

     Monitoring/or Atypical Dispersant Operations guidance, which includes examples of the types

     of information that can be obtained from relevant methods and technologies, and which serves as

     a basis for this action. Additionally, while the Agency did incorporate lessons learned from

     dispersant use operations during the Deepwater Horizon oil spill into this final action, the new

     monitoring requirements are performance based and focused on information requirements. The

     Agency believes this approach provides the opportunity to consider relevant technologies and to

      capture advances in technologies.

                A commenter expressed concerns over prop<?sed language that seems to suggest that EPA

     views comprehensive and quantitative monitoring of dispersant effectiveness at sea as a feasible

     proposition. This commenter stated that currently, this type of monitoring is not technically

     possible and suggested that the word "comprehensive" be replaced with the word "adaptive"

     throughout this section. The commenter noted that this change would allow decisions related to

     dispersant use to be revisited as circumstances surrounding the release change.

                The Agency disagrees that comprehensive and quantitative monitoring of dispersant

     effectiveness at sea is not currently technically possible. The requirements set forth in this action

     are informed by lessons learned during the Deepwater Horizon response and are consistent with

     the 2013 NRT Environmental Monitoring/or Atypical Dispersant Operations guidance. Further,

     the Agency disagrees that the narrative describing the monitoring requirements should replace

     the term "comprehensive" with the term "adaptive." The commenter stated that describing the

     monitoring requirements as "adaptive" would allow decisions related to dispersant use to be



                                                               Page 22 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is25notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      revisited as circumstances surrounding the release change. The Agency disagrees that

      characterizing the specific regulatory provisions in this action as comprehensive would in any

      way preclude the OSC to adapt operational decisions based on the monitoring data. The Agency

      is describing the new monitoring requirements as comprehensive because they go beyond the

      initial dispersant application to also include the transport and environmental effects of the

      dispersant and dispersed oil in the water column.

                A commenter requested that EPA provide additional supporting references for the

      proposed requirements. The commenter suggested that supporting references could include peer-

      reviewed articles published since 2012 that examine the use of dispersants during the Deepwater

      Horizon response or the 48 studies initiated by government agencies cited in a 2012 U.S.

      Government Accountability Office (GAO) report. They also suggested that reference be made to

     the 2011 Federal On-Scene Coordinator (FOSC) Deepwater Horizon Operational Science

     Advisory Team (OSAT) Report, which indicated that there were no identifiable harmful impacts

     to any marine life following dispersant applications. The commenter requested that new

     monitoring requirements for the dispersant use situations applicable to this action be

     reconsidered in the context of recent scientific research. A commenter requested EPA review

     recent publications that suggest the effectiveness of dispersant use, citing results from

     monitoring and testing during the Deepwater Horizon oil spill response. Further, a commenter

     stated that the new monitoring requirements are unnecessary until EPA can provide published

     results indicating harm from dispersant use to the environment or public health. Similarly, a

     commenter stated that if there is no intention to include recent research in the proposed update,

     the new requirements should not be promulgated.




                                                               Page 23 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is26notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                The Agency believes it has demonstrated the need for these new monitoring requirements

      to inform operational decision-making specific to atypical dispersant use. As already highlighted,

      the new requirements are consistent with the 2013 NRT Environmental Monitoring/or Atypical

      Dispersant Operations guidance, which addresses the dispersant use situations addressed by this

      action. Further, the Agency disagrees that recent scientific research would necessitate

      reconsidering the minimum set of monitoring requirements for the atypical dispersant use

      situations as specified in this action. EPA recognizes uncertainties still surrounding dispersant

      use, particularly for the atypical dispersant use situations contemplated since their use during the

      Deepwater Horizon oil spill. EPA continues to participate in scientific efforts with scientists and

      researchers from industry, academia, and public organizations, such as the multi-year State-of-

      the-Science for Dispersant Use in Arctic Waters effort sponsored by NOAA though the Coastal

      Response Research Center, which continue to identify unknowns and uncertainties relative to

      this response technology. EPA also continues to actively participate as a standing member of the

      Interagency Coordinating Committee on Oil Pollution Research (ICCOPR), a 15-member

      Interagency Committee established by Title VII of the Oil Pollution Act of 1990 (Section 7001 ).

      EPA's own research efforts and on-going engagement with the broader research community

      support the need for the new monitoring provisions established in this final action. Finally, the

      Agency notes the commenter' s request to recognize the 2011 Deepwater Horizon OSAT Report.

      The commenter did not specify which 2011 OSAT report. The February 10, 2011 , OSAT report

      is a summary for fate and effects ofremnant oil in the beach environment. The July 8, 2011 ,

      report is an ecotoxicity addendum entitled "Summary Report for Sub-Sea and Sub-Surface Oil

     and Dispersant Detection: Ecotoxicity Addendum." EPA' s understanding is that the OSAT

     reports focused on information to guide response actions and do not draw conclusions about



                                                                Page 24 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is27notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     long-term environmental impacts of the spilled oil. Specifically, the OSAT ecotoxicity

     addendum report states that its purpose was to provide the OSC with information on the

     remaining toxicity ofreleased oil and dispersant to representative water column and sediment-

     dwelling organisms at the time the samples were collected and intended to inform the OSC

     regarding transition of nearshore activities from the emergency response phase to the long-term

     recovery and restoration phase. The new monitoring requirements promulgated in this action will

      serve to inform dispersant use decisions during a response by providing environmentally relevant

     data and information to the OSC and other Agencies with roles and responsibilities under the

     NCP where atypical dispersants are deployed. Under the NCP, the OSC directs the response

     consistent with provisions including 40 CFR 300.120, 40 CFR 300.150, and Subpart D, which

     includes threats to the public health.

                The Agency acknowledges that scientific research continues regarding dispersant use in

     general and with respect to the Deepwater Horizon oil spill. The Agency disagrees with the

     commenter that the monitoring requirements should be removed because EPA did not include

     references that the commenter characterized as the numerous scientific, peer-reviewed

     publications published since May 2012 in the 2015 preamble that the commenter stated to have

     examined the dispersant use during DWH. The commenter did not provide a list of references or

     examples as illustrations, nor included those that may be relevant to the monitoring provisions.

     The Agency believes that the new monitoring requirements will provide information and data to

     inform future response decisions for atypical dispersant use situations reflective of the

     Deepwater Horizon oil spill-type and other scenarios. Furthermore, these new monitoring

     requirements will provide information and data that address knowledge gaps identified in the

     2012 GAO report, " US. Government Accountability Office Report, Oil Dispersants, Additional



                                                               Page 25 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is28notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      Research Needed, Particularly on Subsurface and Arctic Applications, " which commenters also

      referenced.

                The Clean Water Act provides that the National Contingency Plan "shall include, but not

      be limited to, the following: ... (F) Procedures and techniques to be employed in identifying,

      containing, dispersing, and removing oil and hazardous substances. (G) A schedule, prepared in

      cooperation with the States, identifying - (i) dispersants, other chemicals, and other spill

      mitigating devices and substances, if any, that may be used in carrying out the [NCP], (ii) the

      waters in which such dispersants, other chemicals, and other spill mitigating device and

      substances may be used, and (iii) the quantities of such dispersant, other chemicals, or other spill

      mitigating device or substance which can be used safely in such waters .... " In conjunction with

      the existing testing requirements, listing of agents, and authorization of use procedures, the

      promulgation of these new monitoring requirements provide data which can be used to inform

      the decision making of the OSC and of the other Agencies with roles and responsibilities under

      the NCP. The wide variability in waters, weather conditions, organisms living in the waters, and

     types of oil that might be discharged requires this combined approach.

                A commenter expressed concerns that in the event of a spill these new monitoring

     requirements may hamper response activities from occurring in a timely manner. They

     recommended that effectiveness monitoring be conducted as a set of tabletop exercises first, to

     determine whether the monitoring protocols are feasible. This commenter also requested

     recognition for other analytical options such as in-situ analytical techniques.

                The Agency disagrees with the premise that monitoring requirements could hamper

     response activities from occurring in a timely manner. The Agency notes the time frame for the

     deployment of subsurface dispersant injection equipment by vessels for offshore facilities is not



                                                               Page 26 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is29notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      expected to be different than the time frame for deploying monitoring equipment. Monitoring

      requirements should not delay or impede response actions related to the deployment of

      mechanical recovery, in-situ burning, or dispersant-related equipment. The monitoring and data

      submissions that serve as the basis of this rule were established in the 2013 NRT Environmental

      Monitoring for Atypical Dispersant Operations guidance document. The Agency is aware that

      industry and OSROs have been preparing for the requirements of this rule since the 2013

      interagency signing of the NRT guidance document. This final action provides notice for a

      potential responsible party to identify and prepare for deployment of monitoring assets including

      identifying response personnel, equipment, and sampling materials. Potential responsible parties

      also have time to identify and plan for the need of alternative resources to account for events

      such as equipment failure, rather than wait until an incident occurs. The Agency encourages the

      continuation of planning and preparedness efforts and continues to support these efforts with our

      interagency partners.

                A commenter indicated that monitoring of dispersants in the coastal zone should be under

      the authority of the United States Coast Guard (USCG). This commenter suggested that the RRT

      and OSC should have decision-making authority as indicated in NRT's Environmental

     Monitoring for Atypical Dispersant Operations and the SMART document. Another commenter

      stated that this section of the proposed rule should be consistent with, and pose no conflict to, the

     NRT guidance found in the 2013 Environmental Monitoring/or Atypical Dispersant Operations

     document.

                The Agency recognizes OSC roles, responsibilities and authorities as described in the

     NCP, including USCG OSC roles and responsibilities in the coastal zone as described in 40 CFR

     300.120 and §300.140. EPA has responsibilities under Subpart J of the NCP that apply to the use



                                                               Page 27 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is30notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      of chemical agents in the coastal and inland zones, including an authorization of use role as

      provided in 40 CFR 300.910 (states and other federal agencies also have responsibilities under

      this provision). The Agency acknowledges that the atypical dispersant use situations subject to

      the new monitoring requirements will likely be overseen by a USCG OSC. The President has

      delegated EPA the authority under CWA-311 (d) to revise or otherwise amend the NCP and to

      establish requirements for dispersants, other chemicals, and other spill mitigating devices and

      substances, which are found in Subpart J of the N CP. The Agency has structured the

      amendments to Subpart J of the NCP to include not only the testing and listing protocols, and the

      authorization of use procedures, but also the monitoring provisions to ensure agents are being

      used appropriately. The new monitoring requirements are consistent with existing RRT and OSC

      authorities and responsibilities un~er the NCP. Finally, the requirements set forth in this action

      are informed by lessons learned during the Deepwater Horizon oil spill and are consistent with

      the 2013 NRT Environmental Monitoring for Atypical Dispersant Operations guidance.

                The Agency acknowledges the recommendation to renumber the monitoring section but

     is not making this change because the numerical order of the provisions has no practical effect on

     the regulatory requirements.

                2. Roles and responsibilities for monitoring operations

                Several commenters expressed concern specific to the requirements for the responsible

     party to monitor the use of dispersants under the direction of the OSC. A commenter stated that

     the responsible party should not oversee monitoring for impacts related to the spill for which

     they are responsible. Similarly, other commenters suggested the OSC select a qualified third

     party to be responsible for monitoring and water column testing processes during the response

     instead of the responsible party. Further, the commenters stated that the third party should be



                                                               Page 28 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is31notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      required to disclose any relationship with the responsible party to avoid potential conflicts of

      interest and suggested that the OSC oversee transparency in the monitoring and water quality

      testing processes. Commenters suggested that this third-party monitor should be acceptable to

      the OSC, EPA, Department of Interior (DOI) RRT representatives (potentially including DOC

      RRTs), as well as the responsible party. A commenter also suggested that because the QAPP will

      include DOI trust resources, it should be submitted and approved by DOI RRT representatives

      and the OSC. Commenters also suggest adding a timeline for submission and approval of the

      QAPP documentation.

                EPA recognizes commenters' concerns regarding the responsible party conducting

      dispersant monitoring due to inherent conflicts of interest. The Agency notes that under the NCP

      the OSC coordinates, directs and reviews the work of the responsible party. See, e.g., 40 CFR

      300.120. The Agency believes the responsible party must be prepared for and provide resources

      to gather data and information to inform decisions regarding dispersant use operations. The

      approach to this final action is consistent with the NCP response framework, taking advantage of

      the knowledge and geographic proximity of the responsible party as applicable, and allowing for

      the effective allocation of limited governmental resources. Additionally, the new monitoring

      requirements in this final action do not, for example, preclude the OSC from seeking a qualified

      third party to conduct additional monitoring or testing, from requiring the responsible party to

      use a third party to conduct the monitoring or testing where the OSC deems it appropriate, or

      from seeking supplemental data and information separately. Similarly, the final rule does not

      preclude the consideration of third-party testing or test results.

                The Agency notes that the NCP already provides for the natural resource trustees' roles

     relative to dispersant use. Further, this final rule does not amend any regulatory requirements or



                                                                Page 29 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is32notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      authorities, including EPA-delegated authorities under Subpart J, or regarding the OSC role to

      direct public and private spill response efforts, the Area Committee responsibilities for

      developing Area Contingency Plans, or the responsible party' s obligations for preparing Facility

      or Vessel Response Plans, as applicable. The NCP establishes the Regional Response Teams and

      their roles and responsibilities in the National Response System, including coordinating

      preparedness, planning, and response at the regional level. Nothing in this final action precludes

      OSC consideration of local interests and knowledge for effective allocation of resources, nor

      interferes with NCP established roles and responsibilities for response actions. The DMQAPP

      developed by the responsible party will be submitted to the OSC to provide context and allow for

      better understanding of monitoring data and information. The OSC has not only the expertise of

      the SSC available to assist with the data collected following the DMQAPP, it also has available

      within the existing NCP authorities the expertise of the respective state (as applicable), DOI RRT

      representatives and other pertinent agencies. The NCP designates the RRT as the appropriate

      regional mechanism for coordination of assistance and advice to the OSC during such response

      actions. As specified in the final regulatory text, the responsible party must submit a DMQAPP

      to the OSC covering the collection of environmental data within this section as part of

      implementing the monitoring requirements. The Agency again encourages planning and

      preparedness efforts and continues to support these efforts with our interagency partners.

                A commenter suggested that although the proposed rule requires the responsible party to

      conduct monitoring, these operations would be completed under the direction of the OSC. The

      commenter indicated that the NCP provides for a three-tiered approach, including the Federal

      government directing all public and private spill response efforts for certain types of spill events;

      Area Committees developing detailed, location-specific Area Contingency Plans; and vessel and



                                                                Page 30 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is33notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      certain facility owners and operators preparing Facility Response Plans. The commenter

      suggested that this type of tiered approach allows for Federal oversight without dismissing local

      interests and knowledge and enables the efficient allocation of limited resources for response

      actions.

                 The Agency agrees that the USCG OSC generally oversees the responsible party during

      coastal zone response operations, which includes implementation of the new monitoring

      requirements. The new monitoring requirements fall within the existing NCP framework of

      federal government oversight through the OSC. The NCP serves as the federal government's

      blueprint for responding to oil discharges or threats of discharge, ensuring national response

      capabilities and promoting coordination among the hierarchy of responders and contingency

      plans. The approach to this final action is consistent with the NCP response framework, taking

      advantage of the knowledge and geographic proximity of the responsible party as applicable, and

      allowing for the effective allocation of limited governmental resources. These new provisions of

      minimal monitoring requirements under Subpart J for specific atypical dispersant use situations

      are consistent with the existing NCP authorities and objectives.

                A commenter suggested that monitoring be required as directed by the OSC. The

      commenter suggested that every response is unique in terms of the type of spill and appropriate

      actions, and therefore, discretion should be given to the OSC to determine monitoring

      requirements. This commenter indicated that any monitoring requirements should be consistent

      with the phased approach to monitoring that is discussed in the SMART protocols. The

      commenter also pointed out that USCG Strike Teams have monitoring requirements and asked

      EPA for clarification related to the reasoning behind changing the existing monitoring process

      and oversight structure.



                                                                Page 31 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is34notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                The Agency agrees discretion needs to be afforded to the OSC to account for incident-

      specific circumstances in a response. This action specifies that the new monitoring requirements

      are to be implemented by the responsible party. The Agency notes that under the NCP the OSC

      has an established oversight role over the responsible party; the OSC continues to have authority

      to direct additional monitoring and data collection beyond that which is specified in the new

      requirements. This may include local field efficacy testing prior to dispersant use to better

      understand and account for site specific conditions in operational decision-making. While the

      SMART protocols may be utilized not only in pre-deployment field testing but also as part of the

      overall response, the atypical uses of dispersant during a response that are addressed in this

      action were neither envisioned nor addressed in the existing SMART monitoring program. The

      requirements in this final action follow recommendations from the Environmental Monitoring

     for Atypical Dispersant Operations developed by NRT member agency representatives in 2013.

      The 2013 NRT guidance focuses on monitoring atypical use of dispersants during an oil

      discharge in order to provide data that will inform decision-making for dispersant use operations

      in a response. Further discussion on SMART protocols can be found in the Field monitoring to

      support operational decisions discussion in this preamble.

                The Agency recognizes OSC roles, responsibilities, and authorities as described in the

      NCP, including USCG OSC roles and responsibilities in the coastal zone as described in 40 CFR

      300.120 and 300.140, with additional clarification provided in previous Federal Register notices

      (e.g., 59 FR 47389). EPA has responsibilities under Subpart J of the NCP that apply to the use of

      chemical agents in both the coastal and .inland zones, including an authorization of use role as

      provided in 40 CFR 300.910 (states and other federal agencies also have responsibilities under

      this provision). The Agency acknowledges that the atypical dispersant use situations subject to



                                                                Page 32 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is35notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      the new monitoring requirements will likely be overseen by a USCG OSC. The President has

      delegated EPA the authority under CWA 311 (d) to revise or otherwise amend the NCP and to

      establish requirements for dispersants and other chemicals, and other spill mitigating devices and

      substances, which are found in Subpart J of the NCP. The Agency has structured the

      amendments to Subpart J of the NCP to include the testing and listing protocols, the

      authorization of use procedures, and the monitoring provisions to ensure agents are being used

      appropriately. The new monitoring requirements are consistent with existing RRT and OSC

      authorities and responsibilities under the NCP. Finally, EPA is unaware of any regulatory

      requirements issued by the USCG Strike Teams regarding dispersant use monitoring.

                3. Field monitoring to support operational decisions

                 Several commenters expressed concerns that the proposal does not effectively justify the

      additional monitoring requirements. These commenters believe the additional monitoring

      requirements could cause delays in response actions, preclude dispersant use, and result in

      additional environmental damages. Some commenters expressed concerns that the proposed rule

      may hinder timely response operations, as opposed to improve real-time decision-making. They

      suggested the monitoring requirements should be designed by the OSC to fit the needs of the

      given environment.

                The Agency disagrees with the premise that monitoring requirements could hamper

      response activities from occurring in a timely manner. The Agency notes the time frame for the

      deployment of subsurface dispersant injection equipment by vessels for offshore facilities is not

      expected to be different than the time frame for deploying monitoring equipment. The Agency

      reiterates the new monitoring provisions do not change current preparedness or planning

      regulatory requirements; the monitoring and data submissions that serve as the basis of this rule



                                                                Page 33 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is36notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      were established in the 2013 NRT Environmental Monitoring/or Atypical Dispersant

      Operations document. The Agency is also aware that industry and OSROs have been preparing

      for the requirements of this rule since the 2013 interagency signing of the referenced NRT

      guidance document. This final action provides notice for a potential responsible party to identify

      and prepare for deployment of monitoring assets including identifying response personnel,

      equipment, and sampling materials. Potential responsible parties also have time to identify and

      plan for the need of alternative resources to account for events such as equipment failure, rather

      than wait until an incident occurs. The Agency encourages the continuation of planning and

      preparedness efforts and continues to support these efforts with our interagency partners.

      Additionally, monitoring requirements should not delay or impede response actions related to the

      deployment of mechanical recovery, in-situ burning, or dispersant-related equipment.

                 Other commenters added that the proposed requirements deviate significantly from

      existing monitoring regimes from the NRT in its Environmental Monitoring for Atypical

      Dispersant Operations, which the commenters characterized as advocating for the adaptation of

      the SMART monitoring regimen. Some commenters requested that EPA adjust the language to

      require SMART Tier I efficacy monitoring for the first use of dispersants, followed by

      environmental impact monitoring no later than 96 hours after the first application.

                 Some commenters also suggested that the proposed rule goes beyond what is required by

      the NRDA. These commenters also stated that the new requirements appear to focus on the

      environmental effects of dispersant use rather than the health and safety of response workers.

      One commenter asked EPA to clarify that the primary objective of characterizing the efficacy of

      response agents is to protect response personnel health and safety. The commenters also

      suggested the OSC employ the Net Environmental Benefits Analysis (NEBA) structure to assess



                                                                Page 34 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is37notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      the overall benefits of dispersant use. Another commenter expressed concern about this type of

      monitoring informing response decision-making. Other commenters requested that EPA clarify

      between short-term monitoring result that must be disseminated extremely quickly and those that

      are part of a more comprehensive longer-term monitoring process.

                The new monitoring section is modeled after the 2013 NRT guidance document,

      Environmental Monitoring for Atypical Dispersant Operations, developed following the

      Deepwater Horizon oil spill and tailored to monitoring atypical dispersant use situations. These

      NRT guidelines specified that atypical use of dispersants during a response are not addressed in

      the existing SMART monitoring program. In addition to the criteria outlined in the NRT

      guidelines, the Agency included applicability criteria for the new monitoring requirements for

      situations where the surface use of dispersants is authorized in response to oil discharges of more

      than 100,000 U.S. gallons occurring within a 24-hour period. The Agency chose 100,000 U.S.

      gallons as a threshold criterion based on the NCP classification of major discharges to coastal

      waters. EPA combined this 100,000 U.S. gallons major discharge criterion with a 24-hour time

      frame, considering that a larger quantity of dispersant may be required in a short time frame for

      an incident of this scale. The applicability criteria in the final rule are consistent with the NRT

      Environmental Monitoring/or Atypical Dispersant Operations guidelines.

                As noted in the proposed rule, the goal of establishing a Schedule under the NCP is to

      protect the environment from potential damage related to spill mitigating products used in

      response to oil discharges. This goal is consistent with past preambles related to Subpart J. For

      example, the 1994 NCP final rule (59 FR 47407) noted," . .. EPA believes that Congress' primary

      intent in regulating products under the NCP Product Schedule is to protect the environment from

      possible deleterious effects caused by the application or use of these products. In looking at the



                                                                Page 35 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is38notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      long- and short-term effects on the environment of all spill mitigating devices and substances,

      EPA has concluded that chemical and bioremediation countermeasures pose the greatest threat

      for causing deleterious effects on the environment." While EPA recognizes that worker health

      and safety are integral to any oil spill response, provisions for these specific concerns are found

      under 40 CFR 300.150 of the NCP and are outside the scope ofthis action.

                EPA disagrees with commenters that the new provisions should require SMART Tier I

      efficacy monitoring for the first use of dispersants, followed by environmental impact

      monitoring no later than 96 hours after the first application. While EPA recognizes the

      application of SMART Tier I protocols for evaluating initial dispersant efficacy, these protocols

      are based on aerial visual assessments by trained observers or advanced remote sensing

      instruments flying over the oil slick. To help evaluate visual assessments, NOAA developed a

      Dispersant Application Observer Job Aid, which is a field guide for trained observers to promote

      consistency in identification of dispersed and undispersed oil, describing oil characteristics, and

      reporting this information to decision-makers. The SMART protocols recognize that visual

      observations do not always provide confirmation that the oil is dispersed, and that dispersant

      operations effectiveness can be difficult to determine by visual observation alone.

                The SMART protocols do not monitor the fate, effects, or impacts of dispersed oil. The

      monitoring of atypical dispersant use necessitates specific considerations beyond those addressed

      by SMART. The 2013 NRT Environmental Monitoring/or Atypical Dispersant Operations

      recognizes such atypical uses of dispersant during a response are not addressed in the existing ,

      SMART monitoring program. Further, the SMART protocols do not apply to any subsurface

      dispersant application. EPA is unaware of any similar NRT-approved protocols or NOAA-

      developed job aids related to sub~urface dispersant application. The new monitoring



                                                                Page 36 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is39notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      requirements in this final action are intended to supplement, not to replace, the SMART

      protocols. The new requirements recognize that SMART monitoring protocols are expected to

      have already been deployed in atypical dispersant use situations. While some monitoring

      requirements are included in the SMART Tier III protocol (e.g., turbidity, pH, Conductivity,

      Temperature), other requirements important to the understanding of dispersant effectiveness

      (e.g., in situ droplet size distribution) are not.

                A commenter noted that this action may be an opportunity to broaden the proposed

      requirements to cover all response approaches. Other commenters also suggested the RRT

      should have the ability to require field testing of a given approach prior to response action

      approval. A commenter expressed that this type of monitoring does inform response decision-

      making; the commenter requested that EPA clarify between short-term monitoring results that

      must be disseminated extremely quickly and those that are part of a more comprehensive longer-

      term monitoring process.

                While this action specifically addresses certain atypical dispersant use operations, the

      Agency notes the OSC continues to have authority to direct additional monitoring and data

      collection beyond that which is set forth in the new monitoring requirements. Under the NCP,

      the OSC has the authority to direct monitoring and data collection for any and all approaches

      utilized during a response. This may include field efficacy testing prior to dispersant use to better

      understand and account for site-specific conditions in operational decision-making. RRT

      authorities and responsibilities are set forth in the NCP and are outside the scope of this action.

      However, for pre-authorization of dispersant use requests, the Agency notes that this final action

      does not prevent a RRT from establishing additional criteria to address incident-specific




                                                                Page 37 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is40notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      concerns beyond those requirements in the final rule, or from establishing incident-specific

      criteria for those situations not covered in the final rule.

                Dispersants are not the only option for oil spill response, as other mitigation options are

      available that may lower the potential overall environmental damage. Decisions to use

      dispersants and other chemical agents used during a response are to be made in accordance with

      Subpart J of the NCP and all applicable statutes. Any environmental tradeoff methodologies for

      oil spill responses where dispersants and other chemical agents are considered must be in

      conformance with the statutory and regulatory authorities that govern their use.

                4. Criteria for triggering monitoring requirements

                EPA received comments specific to the proposed thresholds or applicability criteria for

      triggering the monitoring requirements. A commenter indicated that although they agree with

      EPA' s proposal to include thresholds above which monitoring requirements would apply, they

      suggested that the spill rate and volume be reduced. The commenter recommended that the

      trigger applicability volume threshold for monitoring be set to a discharge of more than 50,000

      U.S. gallons within 24 hours and surface use of dispersants for more than 48 hours. Another

      recommended a lower release threshold of21 ,000 gallons (500 barrels), and any dispersant use

      lasting more than 24 hours. In contrast, other commenters requested further clarification, and yet

      others a more relaxed set of thresholds for comprehensive monitoring. A commenter suggested

      that the proposed release volume of 100,000 gallons be relaxed, stating there are other factors to

      consider that influence spill outcomes beyond the spill volume. Commenters also expressed

      concern regarding the 96-hour duration threshold requirement for dispersant use and suggested

      that especially for earlier life stages near the surface, a 96-hour exposure has the potential for

      adverse effects. Citing the information above, a commenter proposed a 24-hour threshold for



                                                                Page 38 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is41notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      comprehensive monitoring instead of96 hours. Finally, a commenter asked for clarification on

      the requirements for monitoring of dispersants use when the spill volume is less than 100,000

      gallons in the first 24 hours or for dispersant use occurring over a period of less than 96 hours.

                The Agency received support for establishing monitoring requirements, with commenters

      also offering opposing perspectives on the applicability thresholds that would trigger these

      requirements. The Agency agrees with the concept of monitoring the use of all chemical agents

      during a response; however, the monitoring requirements in this action apply specifically to

      certain atypical dispersant use situations. The Agency acknowledges some commenters' support

      for the new monitoring requirements applying to any subsurface dispersant use in a response.

      The Agency considered the alternative threshold and applicability criteria some commenters

      offered for atypical surface dispersant uses: 50,000 or 21 ,000 U.S. gallons within a 24-hour

      period and surface use of dispersants for more than 48 or 24 hours. Another commenter

      suggested that any enhanced monitoring beyond that required in the SMART protocols should

      commence within seven days. However, EPA disagrees with revising the proposed applicability

      thresholds for surface dispersant use, including those commenters who requested a more relaxed

      set of thresholds for the proposed discharge volume of 100,000 U.S. gallons.

                 While modeled after the 2013 NRT guidance, the Agency included the additional

      applicability criterion for the new monitoring requirements for situations where the surface use

      of dispersants is authorized in response to oil discharges of more than 100,000 U.S. gallons

      occurring within a 24-hour period. The Agency chose 100,000 U.S. gallons as a threshold

      criterion based on the NCP classification of major discharges to coastal waters. EPA combined

      this 100,000 U.S. gallons major discharge criterion with a 24hour time frame, considering that a ·

      larger quantity of dispersant may be required in a short time frame for an incident of this scale.



                                                                Page 39 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is42notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      The Agency believes the potential variability in response actions for an incident of this

      magnitude, including consideration of the time needed for deployment, merits this scenario being

      included as a trigger for applicability of the new monitoring requirement.

                The Agency recognizes that especially for earlier life stages near the surface, a longer

      exposure time frame has the potential for adverse effects. The 96-hour time frame in this action

      is based on 96 hours being a common exposure duration used in toxicological studies of

      dispersants. While recognizing that the 24- arid 48-hour time frames may also be used in

      toxicological studies, the Agency' s intent in proposing these specific monitoring requirements

      was to have them apply to atypical spill situations with the potential for larger amounts of

      dispersants being used. The Agency also disagrees with relaxing the time frame for the new

      requirements to begin monitoring within seven days, as the upper limit of that time frame would

      be outside what the NRT has recognized as an atypical surface dispersant use situation. The

      Agency continues to believe that the applicability thresholds for both the quantities and durations

      for surface dispersant use as proposed serve to capture the potential for the broader ecosystem

      impacts resulting from the larger spills that are the focus of the new monitoring requirements.

      Finally, the applicability criteria in the final rule are consistent with NRT Environmental

      Monitoring for Atypical Dispersant Operations guidelines.

                A commenter indicated that the phrase "upon initiation and for the duration of subsurface

      dispersant use" can be misconstrued to mean that monitoring should be conducted at all times.

      They suggested that monitoring requirements be determined by the OSC given the potential

      variability in response actions. This would allow the OSC to determine the best timing for

      operational monitoring deployment. This commenter also stated that the volume and duration

      criteria for monitoring should be replaced with a single criterion that "any enhanced monitoring



                                                                Page 40 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is43notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      beyond SMART shall commence within seven days." According to the commenter, this ensures

      that the best experts can be mobilized to respond to the spill, monitoring vessels can be located

      and mobilized, sampling strategies can be developed, and appropriate safety considerations can

      be reviewed.

               · EPA proposed new monitoring requirements for the responsible party to implement when

      any subsurface and certain surface dispersant use conditions are met: "When these dispersant use

      conditions are met, and for the duration of dispersant operations, the responsible party shall ... ".

      EPA disagrees that the phrase can be misconstrued when taken within the context of the new

      monitoring requirements because it is qualified with the statement: "When these dispersant use

      conditions are met ... ". Further, the new minimum set of requirements for the specified atypical

      dispersant use conditions fall within the construct of the NCP and do not prevent the OSC to

      further consider the potential variability for any given response action. Additionally, the

      responsible party is required to submit a DMQAPP to the OSC, in which some of the incident-

      specific considerations to implementing monitoring operations can be addressed while still

      meeting the regulatory provisions. Thus, the Agency disagrees that the new provisions may not

      offer enough flexibility to allow for an appropriate level of monitoring.

                 As stated before, the final rule provides notification for a responsible party to identify and

      prepare for potential deployment of monitoring assets prior to the incident. Monitoring assets for

      a responsible party to identify and prepare for include response personnel, equipment, sampling

      materials, and alternative resources to account for equipment failure. The Agency also

      considered the steps taken for the deployment of subsurface dispersant injection equipment,

      including their associated time frames. The Agency does not believe deploying monitoring

      equipment should take longer than the deployment of subsurface dispersant injection equipment.



                                                                Page 41 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is44notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      Replacing the applicability criteria with a single criterion that "any enhanced monitoring beyond

      SMART shall commence within seven days" would result in subsurface dispersant application

      without any subsurface monitoring in place or surface monitoring beyond the intended

      applicability of SMART.

                 Some commenters were against having thresholds or applicability criteria for triggering

      the monitoring requirements and suggested that EPA should require comprehensive monitoring

      in all instances of dispersant or any other product use, regardless of the spill volume or duration,

      especially in Arctic waters. Some commenters asserted that this type of comprehensive

      monitoring would better capture acute effects on aquatic organisms. Other asserted

      comprehensive monitoring is important as it may represent the only opportunity to test the

      efficacy of these agents in a field or "real world" setting.

                 The Agency recognizes that there may be other factors to consider that influence spill

      outcomes beyond the spill volume. Further, surface dispersant use situations outside those

      specifically covered by the applicability criteria established in this final rule may also have

      adverse impacts. Thus, there is value in conducting operational monitoring for all instances of

      dispersant or any other chemical agent use, regardless of the spill volume, duration, or affected

      ecosystem. The new monitoring requtrements in this action do not preclude an OSC from

      directing the responsible party to adopt similar procedures for dispersant use situations not

      covered by the established applicability criteria. This action does not impact the OSC authority

      to direct any monitoring necessary to evaluate dispersant efficacy and address potential toxicity

      concerns on aquatic organisms specific to the response, including in remote settings such as

      Arctic waters.




                                                                Page 42 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is45notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 A commenter suggested the use of SMART Tier I monitoring protocols for all surface

      dispersant use and monitoring of long-term effects of dispersant use specific to a particular

      incident. Another suggested that efficacy monitoring should follow the SMART Tier I, Tier II,

      and Tier III protocols. Some commenters also suggested that monitoring information can be used

      to verify planning assumptions and also to support seafood safety decisions and NRDA

      activities. A commenter suggested the proposed rule may not offer enough flexibility to allow for

      an appropriate level of monitoring and requested that EPA revise the requirements to allow for

      OSC and RRT assessments of monitoring needs at each site instead of on a discharge volume

      basis.

                 The Agency disagrees with extending these new specific requirements to all instances of

      dispersant use. However, it agrees in part with commenters that dispersant use should be

      monitored and that monitoring of discharges not meeting the thresh~lds for these atypical

      monitoring requirements should, at a minimum, follow the NRT-approved SMART Tier I, Tier

      II, and Tier III protocols. EPA notes that RRTs typically include SMART monitoring as an

      essential element in their authorization of use review which is implemented during a response

      EPA disagrees with commenters who stated that all surface dispersant use should use the

      SMART Tier I protocol. While EPA recognizes the value of the SMART Tier I protocol in

      evaluating initial dispersant efficacy, it is based on aerial visual assessments by trained observers

      or advanced remote sensing instruments flying over the oil slick. To·help evaluate visual

      assessments, NOAA developed a Dispersant Application Observer Job Aid, which is a field

      guide for trained observers to promote consistency in identification of dispersed and undispersed

      oil, describing oil characteristics, and reporting this information to decision-makers. The

      SMART Tier I protocol recognizes visual observations do not always provide confirmation that



                                                                Page 43 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is46notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      the oil is dispersed, and that dispersant operations effectiveness can be difficult to determine by

      visual observation alone. The SMART protocols do not monitor the fate, effects, or impacts of

      dispersed oil.

                 The monitoring of atypical dispersant use necessitates specific considerations beyond

      those addressed by the SMART protocols. The new monitoring section in this rule is modeled

      after the 2013 NRT guidance document Environmental Monitoring for Atypical Dispersant

      Operations, developed following the Deepwater Horizon oil spill and specifically tailored to the

      type of atypical dispersant use situations covered by these new requirements. The 2013 NRT

      guidelines specify that atypical uses of dispersants during a response are not addressed in the

      existing SMART monitoring protocols. Again, the SMART protocols do not apply to subsurface

      dispersant applications. EPA is unaware of any similar NRT-approved protocols or NOAA-

      developed job aids related to subsurface dispersant application. The new monitoring

      requirements in this final action are intended to supplement, and not to replace, the SMART

      protocols. The new requirements take into account that the SMART monitoring activities are

      expected to have already been deployed in atypical dispersant use situations. While some

      monitoring requirements are included in the SMART Tier III protocol (e.g., turbidity, pH,

      Conductivity, Temperature), other requirements (e.g., in-situ droplet size distribution) that are

      important to the understanding of dispersant effectiveness are not.

                 With respect to a commenter who recommended monitoring of long-term effects of

      dispersant use specific to a particular incident, the Agency agrees that potential long-term effects

      of dispersant use should be considered during dispersant use decision-making. However,

      monitoring the long-term effects of dispersant use specific to a particular incident is part of the

      NRDA process. Again, these new monitoring requirements are intended to inform operational



                                                                Page 44 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is47notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      decision-making specific to atypical dispersant use and not intended to be part of the NRDA. The

      broader NRDA data gathering efforts may apply to dispersant operations or other parts of the

      response.

                 Some commenters stated that the efficacy of dispersants in Arctic waters is poorly

      understood and until additional scientific data is available, monitoring following any dispersant

      use should be required. A commenter suggested that in addition to the monitoring requirements,

      EPA should establish thresholds for the maximum dispersant application volumes over time,

      after which dispersants use should be ceased. Another suggested that all dispersant use should be

      curtailed until there is a more robust understanding of the toxic effects of these types of

      chemicals. Another commenter suggested that EPA should require site-specific testing and

      monitoring of products to determine efficacy prior to, during, and after response actions.

                 The Agency disagrees with the comments that the new monitoring requirements should

      include thresholds for maximum dispersant application volumes over time, after which

      dispersants use should be ceased. Establishing dispersant use volumes depends not only on

      incident-specific factors, but also on many site-specific factors (e.g., local hydrodynamic

      conditions, species sensitivities), making this suggested approach overly restrictive. However,

      the Agency shares the commenters' concerns regarding the impact of atypical use of dispersants

      on the affected environments. The decision not to establish maximum dispersant application

      volumes over time, as part of these new monitoring requirements, should not be interpreted to

      mean that the Agency supports unlimited dispersant use. When responding under the NCP,

      decisions on dispersants and other chemical agents used are to be made in accordance with the

      authorization of use procedures in 40 CFR 300.910 of Subpart J. The provisions under Subpart J

      are driven by the statutory requirement to develop a schedule (see CWA 31 l(d)(2)(G)) that



                                                                Page 45 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is48notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       identifies the waters and quantities in which dispersants and other chemical agents may be safely

       used in such waters. The OSC is to make dispersant use determinations for each response based

       on all relevant circumstances and in accordance with existing authorization of use procedures

       under Subpart J of the NCP. The data and information resulting from the new monitoring

       requirements promulgated in this action will serve to inform dispersant use decisions during a

       response by the OSC and other Agencies with roles and responsibilities under the NCP where

       atypical dispersants are deployed. The new monitoring provisions, when taken together with the

       existing testing requirements, listing of agents, and authorization of use procedures under

       Subpart J address the types of waters and the quantities of listed agents that may be used safely

       in such waters in a response. The wide variability in waters, weather conditions, organisms living

       in the waters, and types of oil that might be discharged requires this approach. Any

       envirqnmental tradeoff methodologies applied to dispersant use decisions must be in

       conformance with the statutory and regulatory authorities that govern the dispersant use.

                 The Agency continues to engage with the research community to incorporate advances in

       scientific understandings of dispersant use into existing policies. Curtailing all dispersant use

       until every aspect of dispersant efficacy and toxicity is studied would be impracticable and

       overly restrictive. However, EPA agrees an important aspect of dispersant use decision-making

       is documenting information and associated uncertainties of dispersant efficacy and toxicity

       specific to the conditions and geographical location where they are intended for use. The final

       monitoring requirements direct the responsible party to document the dispersant used and the

       rationale for dispersant choice(s), including the results of any efficacy and toxicity tests.

       Documentation of any additional efficacy and toxicity testing.results, data or information

       specific to the area or site conditions, and associated uncertainties will assist the OSC and



                                                                 Page 46 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is49notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       RRT(s) in choosing the appropriate dispersant use approach. The listing of a specific dispersant

       (i.e., dispersant product) on the NCP Product Schedule is not a rationale to use a dispersant in

       any given situation. Further, the listing of a specific dispersant on the NCP Product Schedule

       does not mean that EPA approves, recommends, licenses, certifies, or authorizes its use on an oil

       discharge. The listing means only that the required data have been submitted to EPA as required

       by Subpart J of the National Contingency Plan, 40 CFR 300.915.

                 Finally, EPA agrees with commenters who requested the new monitoring requirements

       also include site-specific baseline monitoring prior to application of dispersant and is amending

      the final rule to reflect this change. The Agency believes this a rational and necessary addition

       since an understanding of baseline conditions is required for understanding the effects of

       dispersants in a specific area. The Agency believes that baseline monitoring will provide pre-

       and post- dispersant.application data to better evaluate the effects, i_ncluding physical dispersion,

       of the dispersants. Further discussion on this change to the proposed requirements is found in

       Water Column Sampling discussion in this preamble.

                 5. Surface vs. Subsurface Monitoring

                 A commenter suggested that EPA distinguish between surface and subsurface monitoring

       in the first paragraph of the proposed rule. They also suggested that the OSC should authorize

       dispersant use and evaluate the need for monitoring actions. The commenter suggested the

       proposed updates seem to inappropriately replace the three-tiered SMART protocols which this

       commenter indicated should be implemented for surface dispersant use using USCG resources.

       They also requested that the rule specify that the responsible party monitor subsurface dispersant

       injections. They also asked that the monitoring requirement updates not impede response actions

       or dispersant use and should be implemented only after there are available resources during a



                                                                 Page 47 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is50notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      response. Regarding subsurface monitoring, the commenter also proposed that EPA use the

       documentation in the published Industry Recommended Subsea Dispersant Monitoring Plan -

       Version 1. 0 as their basis for subsurface monitoring protocols. Similarly, a commenter requested

       a restructuring of the proposed rule to provide separate guidance for surface and subsurface

       dispersant use.

                 The Agency believes the monitoring section is clear relative to the requirements for the

       subsurface and surface monitoring and that dividing the monitoring section into separate

       subsections would be duplicative and unnecessary. However, the final rule does identify specific

       requirements relative to surface versus subsurface applicability. This preamble provides

       additional context to the intent of the regulatory requirements for surface and subsurface

       monitoring.

                 EPA not~s that dispersant authorization of use is governed by a separate section of

       Subpart J (40 CFR 300.910) and is outside the scope of the new monitoring requirements for

       atypical dispersant use in this final action. The monitoring section of the final rule provides a

       minimum set of requirements the Agency believes are necessary for monitoring the use of

       dispersants in those situations covered by the applicability criteria. ·

                 The Agency disagrees that the proposed updates inappropriately replace the three-tiered

       SMART protocols, which the commenter indicated should be implemented for surface dispersant

       use using USCG resources. According to the 2013 NRT Environmental Monitoring for Atypical

       Dispersant Operations, atypical uses of dispersant during a response were not addressed in the

       existing SMART monitoring program. The SMART protocols do not apply to subsurface

       dispersant application, and the monitoring requirements for surface application are intended to

       supplement, not replace, the SMART protocols.



                                                                 Page 48 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is51notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 EPA disagrees that surface dispersant monitoring should be implemented using USCG

       resources to meet these regulatory requirements. The provisions of dispersant monitoring are

       appropriately the responsibility of the regulated community. USCG resources are intended to

       provide support in excess of commercially available resources. The SMART protocols do not

       limit surface dispersant monitoring to only USCG resources. The availability of government

       resources is not assured and does not satisfy the regulatory standard or intent of this rulemaking.

       Finally, while the OSC may choose to implement separate monitoring activities, the new

       monitoring requirements in this final rule are for the responsible party to implement and not

       directed towards any government agency or resources.

                 EPA does not believe the monitoring requirement will in any way impede response

       actions or dispersant use and disagrees that monitoring requirements should be implemented only

       after there are available resources during a response. The Agency also notes steps taken for the

       deployment of subsurface dispersant injection equipment, including their associated time frames.

       The Agency does not believe deploying monitoring equipment should occur on a time frame that

       is longer than the deployment of subsurface dispersant injection equipment. As observed

       elsewhere in this preamble, the new monitoring provisions do not change current preparedness or

       planning regulatory requirements; the monitoring and data submissions that serve as the basis of

       this rule were established in the 2013 NRT Environmental Monitoring/or Atypical Dispersant

       Operations document. The Agency believes that both industry and oil spill response

       organizations (OSROs) are aware of the NRT guidance document referenced immediately above

       and have since been preparing for monitoring requirements described in this rule. This final

       action provides notice to potential responsible parties of the expectation to identify and prepare

       for deployment of monitoring assets, to obtain data and information required during those



                                                                 Page 49 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is52notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       discharge situations subject to this action, including response personnel, equipment, and

       sampling materials. This final action also allows potential responsible parties time to identify and

       have strategies in place to provide alternative resources for eventualities such as equipment

       failure, rather than wait until an incident occurs. The Agency encourages planning and

       preparedness efforts and supports these efforts with our interagency partners.

           B. Information on Dispersant Application

                 In the new monitoring regulations, the responsible party is required to document: 1) the

       characteristics of the source oil; 2) the best estimate of the oil discharge volume or flow rate,

       periodically reevaluated as conditions dictate, including a description of the method, associated

       uncertainties, and materials; 3) the dispersant used, rationale for dispersant choice(s) including

       the results of any efficacy and toxicity tests specific to area or site conditions, recommended

       dispersant-to-oil ratio (DOR); and 4) the application method(s) and procedures, including a

       description of the equipment to be used, hourly application rates, capacities, and total amount of

       dispersant. For subsurface discharges, the responsible party must also document the best estimate

       of the discharge flow rate of any associated volatile petroleum hydrocarbons, periodically

      reevaluated as conditions dictate, including a description of the method, associated uncertainties,

      and materials. Methods and materials are commonly used terminology in the technical and

       scientific community, explaining the procedures and equipment used to obtain the results. The

      description should allow the reader to understand how the data was obtained and to reconstruct

      the methodology to get similar results.

                 As addressed in the preamble, the new monitoring requirements in this final action do

      not, for example, preclude the OSC from seeking a qualified third party to conduct additional

      monitoring or testing, from requiring the responsible party to use a third party to conduct the



                                                                Page 50 of 11~
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is53notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       monitoring or testing where the OSC deems it appropriate, or from seeking supplemental

       information separately. Similarly, the final rule does not preclude the consideration of third-party

      testing or test results.

                 A commenter expressed concern regarding the reliance on potentially responsible parties

       for spill characterization including estimates of blowout flow rates and spill volumes as the basis

       for dispersant application volumes. A commenter suggested that the responsible party should be

       required to disclose all information used in determining estimates of flow rates and spill

       volumes. Another commenter recommended that any estimates of spill volumes or blowout rates

       should be independently derived and not under the purview of the potential responsible party.

       This commenter also indicated concern that the rule seems to only contain reference to blowout-

      type releases and argued that all potential types and sources of spills should be included.in the

       updates to the rule. The commenter also stated that other parameters (e.g., oil viscosity,

       emulsification, dispersant formulation, dose rate, mixing energy, water salinity, and potential for

       dilution) should be included in the dispersant application decision-making process.

                 The Agency understands the concerns regarding the reliance on responsible parties for

       spill characterization, including estimates of blowout flow rates and spill volumes as the basis for

       dispersant application volumes. EPA is specifying "volume" since the monitoring requirements

       also apply to certain near instantaneous discharges where "flow rate" is not as applicable (e.g.,

       catastrophic tank vessel casualty). However, the new monitoring requirements do not preclude

       the OSC from seeking non-responsible party evaluations, including independent government

       agencies or academia, for spill characterization including estimates of discharge flow rates and

       volumes.




                                                                 Page 51 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is54notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 The new provisions requite the responsible party to document the characteristics of the

       source oil and provide the best estimate of the oil discharge flow rate, periodically reevaluated as

       conditions dictate, including a description of the method, associated uncertainties, and materials.

       EPA agrees that the responsible party should disclose to the OSC all relevant information used in

       determining estimates of flow rates and spill volumes. This will provide the OSC with the

       necessary information for operational decision-making and coordination of the dispersant

       application monitoring.

                 The Agency agrees that other parameters (e.g., oil viscosity) may inform the dispersant

       decision-making process, including dispersant application. For example, oil viscosity is an

       important parameter in characterizing the source oil and in conducting trajectory modeling as

       described in the Oil Distribution Analyses discussion in this preamble. The Agency believes

      these parameters are already inherently captured in the monitoring section, including the

       Dispersant Application and Oil Distribution Analyses discussions in this preamble, and therefore

       it is unnecessary to specifically list additional parameters.

                 A commenter stated that the responsible party should not be required to provide

       documentation at the onset of a response if the documentation was previously provided in the

       preparedness or planning stages. The commenter suggested removing this section from the

       proposed rule. They stated that if a dispersant or other agent is on the Schedule, then by

       definition it is a viable response option. This commenter also stated that if the section is not

       removed, it should be amended to say ho~ly application rates are to be provided for subsurface

       dispersant applications only. They indicated that an hourly application rate would not apply to

       aerial or vessel types of application which are measured on the basis or spray assets, application

       speed, and spray system swath widths. This commenter also recommended that the section



                                                                 Page 52 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is55notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       discussing the DOR be edited to indicate that the ratio may need to be changed from the initial

       recommended ratio in response to site-specific environmental conditions or the weathering

       condition of the oil.

                 EPA disagrees that the responsible party should not be required to provide documentation

       at the onset of a response if the documentation was previously provided in the preparedness or

       planning stages and also disagrees with the suggestion that the section addressing such be

       removed from the proposed rule. The Agency also disagrees that listing of a dispersant or other

       agent on the Schedule defines it as a viable response option for any given response.

                 Requiring the responsible party to provide documentation ensures that information is

       directly provided to the OSC and is relevant to the incident-specific discharge situation and also

       avoids any potential delays in information gathering. The Agency calls attention to existing

       regulatory requirements clearly establishing that being listed on the NCP Product Schedule is not

       itself a rationale or authorization to use that dispersant in any given situation, but rather that the

       product is available for consideration as a response option, as appropriate. 40 CFR 300.920. The

       listing of a specific dispersant on the NCP Product Schedule does not mean that EPA approves,

       recommends, licenses, certifies, or authorizes the use of that dispersant on an oil discharge. The

       listing means only that data have been submitted to EPA as required by Subpart J of the National

       Contingency Plan, 40 CFR 300.915.

                 The Agency disagrees that the final rule should require hourly application rates be

       provided only for subsurface dispersant applications. Even if aerial or vessel types of application

       are measured based on spray assets, application speed, and spray system swath widths, the

       responsible party can calculate the volume of dispersant applied during the time in which it is

       applied. Certain American Society for Testing and Materials (ASTM) Standards (e.g. , ASTM



                                                                 Page 53 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is56notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       F 173 7/F 173 7M-19 Standard Guide for Use of Oil Spill Dispersant Application Equipment

       During Spill Response: Boom and Nozzle Systems; ASTM F1413/F1413M-18 Standard Guide

       for Oil Spill Dispersant Application Equipment: Boom and Nozzle Systems) may include

       procedures to assist in determining dispersant applic.ation rates. Furthermore, EPA clarified in

      the regulatory text that the daily reporting requirements for the actual amount of dispersant used

       is intended for each dispersant application platform.

                 EPA does not believe that the DOR should be qualified as "initial" to account for site-

       specific environmental conditions or the weathering condition of the oil. To the extent that the

       responsible party believes the DOR should be changed from the initial recommendation, they

       may request a change and should provide supporting documentation justifying the change for

       consideration by the OSC and RRT, as appropriate.

                 A commenter also suggested that EPA should remove the requirement for measuring

       volatile petroleum hydrocarbons. They indicated these types of measurements are very difficult

       to obtain and fluctuate due to shifts in wind speed and direction or changes in sun exposure.

       They also argued that EPA should use already existing best practices for dispersant monitoring

       such as the American Petroleum Institute (API) guidelines on subsurface dispersant monitoring,

       API TR 1152. The commenter proposed specific language for this change.

                 The Agency disagrees with the suggestion to remove the requirement for measuring

       volatile petroleum hydrocarbons. EPA recognizes the concern that these types of measurements

       may be difficult to obtain and may fluctuate due to shifts in wind speed and direction or changes

       in sun exposure for air sampling. However, these factors should not adversely affect

       measurements of these petroleum constituents in the water column as the result of a discharge

       where the subsurface application of dispersant may occur.



                                                                 Page 54 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is57notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 The Agency disagrees with replacing " . .. collection of all environmental data." with

      " ... collection of operational monitoring data." However for clarity, the Agency has replaced " ...

       collection of all environmental data." with " ... collection of environmental data within this

       section." The monitoring requirements focus on collecting environmental data to support

       dispersant use decision-making in response operations, and not on overall operational monitoring

      to evaluate how well other response options (e.g., in-situ burning) may mitigate the negative

       effects of the oil discharge on sensitive environmental resources. The Agency recognizes an

       overall response strategy may incorporate operation monitoring to evaluate reducing the overall

       impact of an oil discharge and may include response options that are outside the scope of the

       dispersant monitoring section. However, the monitoring section in the final rule focuses on the

      environmental monitoring related to dispersant use. In addition, dispersants are not the only

       response option; there are other response options (e.g., mechanical recovery) available that may

      lower overall environmental damage. Decisions on use of dispersants and other agents during a

      response are to be made in accordance with the NCP and the governing statute(s). Environmental

      tradeoff methodologies where dispersants are considered must be in conformance with the

       statutory and regulatory authorities that govern dispersant use when considering the extent to

      which they can be used.

                 As noted in the proposed rule, the goal-of establishing a Schedule under the NCP is to

      protect the environment from possible damage related to spill mitigating products used in

      response to oil discharges. This goal is consistent with past preambles related to Subpart J. For

      example, the 1994 NCP final rule (59 FR 47407) noted, " ... EPA believes that Congress' primary

      intent in regulating products under the NCP Product Schedule is to protect the environment from

      possible deleterious effects caused by the application or use of these products. In looking at the



                                                                Page 55 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is58notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       long- and short-term effects on the environment of all spill mitigating devices and substances,

       EPA has concluded that chemical and bioremediation countermeasures pose the greatest threat

       for causing deleterious effects on the environment."

                 A commenter indicated that they do not support the proposed provisions and expressed

       concerns regarding the role of the responsible party in dispersant operations and product

       selection. The commenter suggested that all dispersant-related activities and product selections

       be primarily advised by the NOAA SSC through the OSC and RRT with operational support

       from the responsible party. Similarly, a commenter requested that EPA clarify that the OSC, and

       not the responsible party, has final authority regarding the dispersant application practices. The

       commenter also suggested that new technologies such as open-cell elastomeric foams be used in

       conjunction with dispersants to mitigate environmental damage.

                 EPA recognizes the concern regarding the role of the responsible party in dispersant

       operations and product selection. However, the NCP establishes the OSC' s authority to direct

      response efforts, including overseeing dispersant use and monitoring in accordance with Subpart

      J of the NCP. See, e.g., 40 CFR 300.120. Also, SSCs may provide scientific support for

       operational decisions and coordinate on-scene scientific activity during a response, as described

       in the NCP under 40 CFR 300.145(c). The use of other response mitigation technologies is

      outside the scope of this final action.

           C. Water Column Sampling

                 1. Background and Baseline Sampling

                 The final action requires the responsible party to collect a representative set of ambient

      background water column samples in areas not affected by the discharge of oil, at the closest safe

      distance from the discharge as determined by the OSC, and in the directions of likely oil



                                                                 Page 56 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is59notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     transport considering surface and subsurface currents. The responsible party is also required to

     collect a representative set of baseline water column samples at such depths and locations

     affected by the discharge of oil absent dispersant application, considering surface and subsurface

     currents, oil properties, and discharge conditions. This collection of background and baseline

     water column samples is to follow standard operating and quality assurance procedures. These

     representative sets must be analyzed for the following variables: 1) in-situ oil droplet size

     distribution, including mass or volume mean diameter for droplet .sizes ranging from 2.5 to 2,000

     µm , with the majority of data collected between the 2.5 and 100 µm size; 2) in-situ fluorometry

     and fluorescence signatures targeted to the type of oil discharged and referenced against the

     source oil; 3) dissolved oxygen (DO) (subsurface only); 4) total petroleum hydrocarbons,

     individual resolvable constituents including volatile organic compounds (VOC), aliphatic

     hydrocarbons, monocyclic, polycyclic, and other aromatic hydrocarbons including alkylated

     homologs, and hopane and sterane biomarker compounds; 5) methane, if present (subsurface

     only); 6) heavy metals, including nickel and vanadium; 7) turbidity; 8) water temperature; 9) pH;

     and 10) conductivity.

                A commenter expressed support for the proposed background sampling requirements.

     Another commenter expressed support for the proposed updates and suggested that the sampling

     also include background areas to better delineate the plume. That commenter stated that the

     sample collection and analysis should be paired with aerial and strobe imagery to more

     effectively assess the plume area. Another commenter also suggested the use of the "Dispersed

     Oil Monitoring Plan" developed by California Office of Spill Prevention and Response (OSPR),

     which provides an approach for water column sampling. Another commenter supported the

     proposed monitoring requirements but suggested they include establishing baseline conditions



                                                               Page 57 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is60notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     prior to product application. Another commenter suggested that EPA add an exception clause to

     the proposed rule which would require responsible parties to document why some or all sample

     collection requirements were not feasible during a given incident response.

                The Agency agrees with the commenter' s suggestion to include background water

     sampling and has included such requirements in the final rule. The Agency believes this a

     rational and necessary addition since an understanding of background conditions is required for

     understanding the incremental effects of dispersants. Ambient background sampling

     characterizes relevant ambient water conditions unaffected by the discharged oil, serves to check

     instrument performance, and informs dispersed oil plume behavior and delineating plume

     boundaries. The Agency recognizes imagery technology may assist in more effectively assessing

     the plume area when paired with water sampling. The final rule requires that the responsible

     party consider available technologies to characterize dispersant effectiveness and oil distribution,

     which may include imagery technology. The Agency believes the specific approach suggested

     for water column sampling as outlined in the "Dispersed Oil Monitoring Plan" developed by

     OSPR is consistent with the approach established in these monitoring provisions.

                EPA agrees with commenters who requested the new monitoring requirements also

     include site-specific baseline monitoring of the oil discharge in the absence of dispersant

     application and is including such requirement in the final rule. The Agency believes that baseline

     monitoring will provide data absent dispersant application to evaluate physical dispersion

     relative to the effects of dispersant use. The baseline requirement is intended to consider the

     currents and oil characteristics, as well as other relevant discharge conditions such as ~e

     discharge configuration or multiple discharge locations. The Agency also included similar

     clarifying language for the water column sampling in the dispersed oil plume provision.



                                                               Page 58 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is61notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     Conducting baseline monitoring absent dispersant application reduces potential uncertainties

     associated with dispersant effectiveness in the field and supports dispersant use decision-making

     in response operations. For subsurface dispersant application, this means initiating monitoring

     immediately prior to dispersant application to avoid disrupting dispersant application once it is

     initiated. The Agency does not believe that collection of baseline monitoring data immediately

     prior to subsurface dispersant application will delay response actions. Equipment for subsurface

     dispersant injection typically takes days to be deployed by vessels for offshore facilities and

      become operationally ready. Thus, there is an opportunity to also deploy monitoring equipment,

      prior to or concurrent with that of subsurface dispersant injection equipment, without delaying

      subsurface dispersant application. Of note, EPA is not requiring 24-hour analyses be conducted

      and results be provided before dispersant application may begin; only that samples be collected.

      The Agency notes again that the new monitoring provisions do not change current preparedness

      or planning regulatory requirements; the monitoring and data submissions that serve as the basis

      of this rule were established in the 2013 NRT Environmental Monitoring/or Atypical Dispersant

      Operations document. Further, the Agency believes that industry and OSROs have been

      preparing for the requirements of this rule since the 2013 issuance of the NRT guidance

      document, and notes API issued its own guidelines in 2013 on subsurface dispersant monitoring

      (API TR 1152). This final action provides notice for a potential responsible party to identify and

     prepare for deployment of monitoring assets including identifying response personnel,

     equipment, and sampling materials. Potential responsible parties also have time to identify and

     plan for the need of alternative resources to account for events such as equipment failure, rather

     than wait until an incident occurs. The Agency, along with our interagency partners, continues to

     support and encourage these planning and preparedness efforts.



                                                                Page 59 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is62notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                The Agency recognizes that for certain atypical oil discharge situations where surface

     dispersants have been authorized, dispersant application may already be underway (e.g., surface

     dispersant use prior to the 96-hour after initial application threshold) or capable of being applied

     by aircraft prior to dispersant monitoring vessels being deployed (e.g., for surface dispersant

     application for oil discharges greater than 100,000 U.S. gallons within a 24-hour period). The

     final rule is not intended to impede surface dispersant application until vessels are deployed to

     begin baseline monitoring prior to the first dispersant application, nor to stop such operations

     once they have been authorized. However, EPA also understands that deployment of monitoring

     assets should begin before the 96-hour after initial application threshold is reached so as not to

     delay monitoring operations. Likewise, the initial application of authorized surface dispersant

      use by aircraft should not be delayed until surface monitoring assets are deployed. The Agency

      believes surface dispersant monitoring should be operational as soon as possible to allow for

     b~seline monitoring because of its ability to inform the response efforts and is to be operational

     in accordance with the new monitoring requirements where the discharge meets the 96-hour after

     initial application threshold. To address concerns raised by commenters and avoid any

     misinterpretation that initial surface dispersant use by aircraft would be delayed, the Agency is

     clarifying the regulatory text, and specifically that for the monitoring requirements for any

     surface dispersant use in response to oil discharges of more than 100,000 U.S. gallons occurring

     within a 24-hour period. The Agency is specifying that when any dispersant is used on the

     surface in response to oil discharges of greater than 100,000 U.S. gallons occurring within a 24-

     hour period, the responsible party shall implement paragraphs (a) through (g) of this section as

     soon as possible for the entire or remaining duration of surface dispersant use, as applicable.

     Finally, the Agency recognizes the differences in subsurface versus surface dispersant



                                                               Page 60 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is63notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     application relative to discharge location. Dispersant application in the subsurface generally

     occurs close to the oil discharge location, while surface dispersant application to oil patches may

      at times occur further away from the oil discharge location. Multiple oil patches provide multiple

      opportunities to monitor surface dispersant application activities, including baseline monitoring.

      EPA is not suggesting that every oil patch in which dispersant is applied must be monitored, but

      that the responsible party implement a sampling strategy where representative oil patches are

      monitored for baseline data and for the duration of dispersant operations.

                EPA disagrees with the commenter who suggested the addition of an exception clause,

      which would require responsible parties to document why some or all sample collection

      requirements were not feasible during a given incident response. The commenter did not identify

      why some or all sample collection requirements would not be feasible. The Agency believes that

      such an exception would be overly broad. The responsible party is required to follow established

      standard operating and quality assurance procedures when collecting water column samples.

                Some commenters expressed general agreement with the need for monitoring but said

      that the proposed requirements add unnecessary analytical parameters and that such requirements

      may actually delay response actions. A commenter also stated that monitoring should be incident

      specific and be under the responsibility of the OSC and responsible party.

                The Agency disagrees that the proposed requirements add unnecessary analytical

      parameters and that such requirements may actually delay response actions. Each oil discharge

      represents a unique situation with distinct conditions which may require various response

      methods. When dispersants are applied to an oil discharge, field monitoring can be used to

      inform operational decisions by gathering site-specific information on the overall effectiveness,

      including the transport and environmental effects of the dispersant and the dispersed oil. The



                                                                Page 61 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is64notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     Agency disagrees that the monitoring requirements for dispersant use are limited in scope to

     evaluating the initial effectiveness of the dispersant application. The Agency is requiring that-

      sample collection follow established standard operating and quality assurance procedures that are


                                                                                           .
      r~liable and defensible. Elements of monitoring plans are generally described in various

      guidance documents on standard operating and quality assurance procedures for environmental

      sampling.

                The Agency disagrees with the premise that monitoring requirements could hamper

      response activities from occurring in a timely manner. Specifically, the monitoring requirements

      are not designed to delay or impede response actions related to the deployment of mechanical

      recovery, in-situ burning, or dispersant-related equipment: The Agency also notes the time frame

      for deployment of subsurface dispersant injection equipment by vessels for offshore facilities is

      not expected to be different than the deployment of subsurface dispersant injection equipment.

      The final rule provides notification for a responsible party to identify and prepare for potential

      deployment of monitoring assets prior to an incident. These assets may include response

      personnel, equipment, and sampling materials, as well as alternative resources and procedures to

      account for events such as equipment failure. Comments regarding the OSC's roles and

      responsibilities are addressed in Roles and Responsibilities for Monitoring Operations discussion

      in this preamble.

                A commenter stated that elements of 3-D and 4-D modelling should be included to

      broaden the overall understanding of subsurface conditions. The Agency acknowledges the

      modeling suggestion and addresses trajectory modeling in the Oil Distribution Analyses

     discussion in this preamble. The same commenter recommended updates to the proposed rule

     language droplet size distribution analysis; however, the Agency believes that the commenter



                                                               Page 62 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is65notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      intended for the droplet size to be in micrometers (µm) instead of picometers (pm) in its

      recommended rule language because for the purpose of measuring dispersed oil, droplet size is

      typically reported in micrometer units.

                 Some commenters indicated that water sampling requirements are more appropriate for

      the NRDA process. The Agency disagrees that the water sampling requirements in this final

      action are more appropriate for the NRDA process and believes that comprehensive monitoring

      for discharge situations subject to this action is necessary to determine the overall effectiveness

      of dispersants and should extend beyond the initial dispersant application to include the transport

      and environmental effects of the dispersant and dispersed oil in the water column. Furthermore,

      the Agency notes that the SMART Tier III protocol also includes water sampling.

                 Another commenter supported the proposed monitoring requirement and suggested that

      EPA require sampling and analysis ofVOCs, semi-volatile compounds, and the full suite of

      metals and metalloids. This commenter also recommended the use of specific sampling devices.

      This final action requires water column samples in the dispersed oil plume to be analyzed for

      total petroleum hydrocarbons, which includes VOCs and semi-volatile compounds. Additionally,

      the commenter is not clear about which metals and metalloids to analyze for and which

      analytical methods to use. The Agency is requiring water samples be analyzed for heavy metals,

      including nickel and vanadium, which are typically found in crude petroleum oil. EPA does not

      specify sample collection methods or devices in the water column sampling requirements. The

      Agency is requiring that sample collection follow established standard operating and quality

      assurance procedures that are reliable and defensible; standard operating procedures should

      describe the appropriateness of the sampling method, including the equipment needed for sample

      collection.



                                                                Page 63 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is66notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 A commenter indicated support specifically for daily water column sampling in the

      dispersed plume. This commenter also suggested that EPA develop protocols for surface and

      subsurface current tracking. EPA acknowledges a commenter' s support specifically for daily

      water column sampling in the dispersed plume. EPA does not believe it is appropriate to develop

      protocols for surface and subsurface current tracking because the Agency believes these issues

      are best addressed in a DMQAPP. The final rule requires that the responsible party consider

      available technologies to characterize dispersant effectiveness and oil distribution.

                 A commenter expressed support for the proposed monitoring requirements but suggested

      that EPA provide minimum required monitoring guidance. Such guidance might include timing,

       sample frequency, number of samples, spatial locations, and sampling depths. This commenter

      also had questions regarding thresholds for each of the proposed monitoring parameters that

       would require a cessation of adjustment in response actions. For example, they questioned

      whether there is a threshold lower value for pH or DO in the water column, at which point

      responders would shift response actions until the parameter values were within the acceptable

      range. The commenter suggested that these thresholds should be established for each sampled

      parameter. Due to the potential for dispersants to enhance bioavailability to aquatic organisms,

      the commenter also requested that bioaccumulation of Total Petroleum Hydrocarbons (TPH) and

      heavy metals in benthic biota be added to the monitoring requirements along with

      characterization of these components in the sediment. They also indicated that Ultraviolet (UV)

      radiation monitoring could enhance plume characterization as these data are inexpensive.to

      collect and are useful for understanding the oil weathering state.

                 The Agency acknowledges the commenter' s suggestions regarding monitoring guidance

      for timing, sample frequency, number of samples, spatial locations, and sampling depths. The



                                                                Page 64 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is67notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      Agency believes that the final rule provides flexibility to develop monitoring strategies that can

      be tailored to an incident-specific dispersant use situation. Because these situations may vary, the

      Agency did not establish specific parameters for sample frequency, number of samples, spatial

      locations, and sampling depths other than what has been provided in the final rule. However, the

      monitoring approach should include periodic sampling of previously sampled locations including

      near the discharge source to evaluate changes in parameters over time at those locations.

                Additionally, EPA did not propose to establish monitoring thresholds in the monitoring

      section and the establishment of thresholds is out of scope for these final monitoring provisions.

      EPA recognizes the commenter's concern regarding monitoring in benthic biota, sediment

      characterization, and UV radiation monitoring. The final action does not prevent the OSC or

      appropriate RRT agencies from requiring additional monitoring parameters, which may include

      benthic biota monitoring, sediment characterization, or UV radiation monitoring. The final rule

      requires that the responsible party consider available technologies to characterize the dispersant

      effectiveness and oil distribution to determine changes in the condition of the oil due to

      weathering.

                A commenter suggested that incorporating API TRl 152 (Industry Recommended Subsea

      Dispersant Monitoring Plan, Version 1.0, API Technical Report 1152, September 2013) by

      reference would meet the requirements of the subsection. The Agency disagrees that the

      monitoring requirements need to incorporate by reference API TRl 152 or that adherence to it

      meets the requirements of the subsection. For example, API TRl 152 presents a phased approach

      which allows subsurface dispersant injection to commence after implementing limited visual

      confirmation and air monitoring. The Agency disagrees that such an approach is appropriate for

      the atypical situations expected to trigger applicability of these requirements, particularly for



                                                                Page 65 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is68notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      subsurface dispersant application. While SMART protocols include visual observation for

      surface dispersant use, air monitoring is used for in-situ burning situations. In addition, the

      SMART protocols are not applicable to subsurface dispersant application. The expectation is that

      for those atypical dispersant use situations, the expanded monitoring provisions put forth in this

     action are necessary to effectively inform dispersant use. As previously discussed in this

      preamble, the requirements set forth in this action are informed by lessons learned during the

      Deepwater Horizon oil spill and are consistent with the 2013 NRT Environmental Monitoring for

     Atypical Dispersant Operations guidance document.

                2. Dispersed Oil Plume Daily Sampling

                The new provisions require the responsible party to collect daily water column samples in

     the dispersed oil plume, following standard operating and quality assurance procedures, at such

     depths and locations where dispersed oil is likely to be present. This daily sampling must include

     the following variables: 1) in-situ oil droplet size distribution, including mass or volume mean

     diameter for droplet sizes ranging from 2.5 to 2,000 µm , with the majority of data collected

     between the 2.5 and 100 µm size; 2) in-situ fluorometry and fluorescence signatures targeted to

     the type of oil discharged and referenced against the source oil; 3) dissolved oxygen (DO)

     (subsurface only); 4) total petroleum hydrocarbons, individual resolvable constituents including

     volatile organic compounds, aliphatic hydrocarbons, monocyclic, polycyclic, and other aromatic

     hydrocarbons including alkylated homologs, and hopane and sterane biomarker compounds; 5)

     methane, if present (subsurface only); 6) heavy metals, including nickel and vanadium; 7)

     turbidity; 8) water temperature; 9) pH; and 10) conductivity. Several commenters indicated

     support for the water column sampling section of this final rule and agreed that these provisions

     will add value during a response.



                                                               Page 66 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is69notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                3. Water Column Samples Analyses

                 The responsible party must collect ambient background, baseline, and dispersed oil

     plume water column samples following standard operating and quality assurance procedures.

     The water column samples are to be analyzed, as applicable, for: droplet size distribution;

     fluorometry and fluorescence; dissolved oxygen; total petroleum hydrocarbons; methane; heavy

     metals; turbidity; water temperature; pH; and conductivity. The Agency is not including the

     proposed requirement to analyze for carbon dioxide in this final action. The specific provisions

     are as follows:

                           i. In-situ oil droplet size distribution analysis, including the mass or volume mean

                           diameter,s between droplet sizes ranging.from 2.5 to 2000 µm, with the majority of

                           data collected between the 2. 5 and 100 µm sizes.

                A commenter requested additional descriptions of the methodology for determining

     droplet size. They expressed concern that while techniques such as Laser In-situ Scattering and

     Transmissometry (LISST) can measure droplet size, there needs to be a process for confirming

     that the particles are dispersed oil versus other types of suspended particles. They suggested the

     concurrent use of fluorometers to help differentiate oil droplets from other particles. Another

     commenter similarly suggested that EPA clarify that droplet measurement methods should

     include fluorometers or similar instrumentation. This commenter also stated that the use of

     fluorometry could aid in confirming the measurement of actual oil droplets as opposed to other

     particles in the water column.

                A commenter discussed concerns related to the feasibility of in-situ droplet size

     measurements. They indicated that LISST has a droplet size detection limit of around 500 µm,

     well below the upper limit of the proposed range of 2.5-2000 µm. They also stated that there is



                                                               Page 67 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is70notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     currently no commercially available droplet measurement instrumentation that is operational in

     deep water to size ranges up to 2000 µm. They indicated that if this instrumentation did become

     available in the future, it would likely require remotely operated vehicles (ROV) or additional

     vessel support, which would be impossible to deploy without interfering with response activities.

     This commenter recommended that EPA allow for alternative methods for measuring droplet

     size including high definition, high speed photography, or sonar as these technologies mature.

                A commenter indicated strong support for the proposed updates to this section of the

     proposed rule, stating that droplet size measurement is critical for response actions. Similarly, a

     commenter stated that they agreed with EPA that the collection of droplet size distributions will

     add valuable information during response actions.

                The Agency is not requiring the use of specific oil size droplet measurement methods or

     instrumentation. Further, the Agency is not requiring the use of single instrument, methodology,

     vessel, or ROV be used to collect the required information. How to collect the information is left

     for the responsible party to determine and document in the DMQAPP. The Agency is requiring

     that droplet size information be collected because oil droplet sizes generally decrease with

     dispersant addition and because oil droplets below 100 µm generally remain entrained into the

     water column, relative to larger particles that may eventually resurface over time. Furthermore,

     collecting oil droplet sizes of a broader range informs trajectory modeling used to predict the fate

     and transport of dispersed oil and to inform sampling locations. This final rule requires that

     sample collection follow established standard operating and quality assurance procedures that are

     reliable and defensible; standard operating procedures should include the equipment needed for

     sample collection. The Agency agrees with the concurrent use of fluorometers to help

     differentiate oil droplets from other particles. The final rule includes fluorometry as part of the



                                                               Page 68 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is71notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     water sampling requirements. The Agency does not designate specific methods or devices in this

     final rule, including methods for measuring droplet size such as high definition, high speed

     photography, or sonar.

                          ii. In-situ fluorometry and fluorescence signatures targeted to the type of oil

                          discharged and referenced against the source oil.

                A commenter indicated that the proposed fluorometry measurements are redundant and

     less informative than the droplet size measurements. They suggested that collection of these

     measurements be optional and handled on a case.:.by-case basis. This commenter also requested

     that EPA substantiate the need to replace the existing SMART protocols, which provide similar

     monitoring approaches including the use of simple fluorometry in the SMART Tier II protocol.

                Another commenter suggested additional resources for planning and conducting sample

     collection and monitoring in the field. They indicated that the use of SMART Tier III

     fluorometry tows could facilitate the collection of before and after treatment samples from

     outside and inside the slick area.

                Other commenters expressed support for the proposed fluorometry measurements, but

     requested clarification related to the use of in-situ fluorometry in the response context. These

     commenters suggested that EPA clarify that oil weathering and dispersion can impact the

     fluorescence of oil components. These commenters also indicated that site-specific calibration

     may be necessary in response to changing turbidity or particle size distribution. A commenter

     suggested that EPA should make it clear that without measurement of fluorescence signatures

     (fluorescence measures across multiple wavelengths), most commonly used in-situ fluorometers

     only provide an approximate indication of oil in the water column. These commenters requested

     that EPA clarify that these methods cannot distinguish oil signals, and added that most



                                                               Page 69 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is72notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




     dispersants fluoresce as well, potentially adding to difficulties interpreting in-situ fluorescence

     measurements.

                The Agency agrees that collection of samples from outside and inside the slick area prior

     to and after dispersant application serves to inform the initial effectiveness of surface dispersant

     application. SMART Tier II and III protocols similarly note three primary target locations: 1)

     ambient background water (no oil); 2) oiled surface slicks prior to dispersant application, and 3)

     post-application, after the oil has been treated with dispersants. EPA emphasizes that these water

     column sampling requirements are not replacing the SMART protocols and that EPA assumes

     the SMART Tier III protocol is also being implemented as part of the response. EPA is requiring

     that sample collection under the new monitoring requirements follow established standard

     operating and quality assurance procedures.

                The Agency disagrees that fluorometry is a redundant measurement. For crude petroleum

     oils, the aromatic fraction is responsible for the fluorescence property of petroleum. Instruments

     that measure particle size, such as the LISST, do not distinguish between oil droplets and other

     types of particles in the same size range. Fluorometers can be targeted to the type of oil

     discharged and the excitation and emission wavelengths chosen should match the aromatic

     properties of the oil discharged. Fluorescence is a valuable screening tool deployed during a

     response, providing a rapid indication of potential dispersed oil in the water column, as well as

     an indicator of dispersion effectiveness. The final rule requires the responsible party to conduct a

     fluorescence intensity analyses on water samples collected to determine fluorescence signatures

     of the dispersed oil. To the extent the commenter believes that most dispersants fluoresce,

     potentially adding to the difficulty interpreting in-situ fluorescence measurements, the Agency

     expects this concern will be addressed in the DMQAPP.



                                                               Page 70 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is73notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                          iii. Dissolved oxygen (DO) (subsurface only).

               A commenter indicated support for the collection of DO samples and agreed with the

     proposed approach of using the Winkler titration method to verify sample results. A commenter

     requested that the proposed rule be updated to require DO measurements using the best available

     devices. They also indicated that measurement verification using Winkler titration is impractical

     and outdated. They recommended instead that verification be conducted by the use of consistent

     sensor cleaning procedures, calibration tests, and redundant sensors which can be compared. In

     an effort to avoid slowing the process and information flow, they recommended that verification

     should only be required on a fraction of collected samples instead of for every sample.

               The Agency recognizes that relying solely on measurements from in-situ oxygen

     instruments may lead to an erroneous interpretation of oxygen data. While the Agency does not

     require Winkler titration as confirmatory analysis in the final rule, the Agency believes that ex-

     situ DO measurements should generally be conducted using Winkler titrations to confirm in-situ

     DO measurements and notes that the OSC can require DO measurements be conducted using

     Winkler titrations if necessary. The Agency disagrees that measuring DO using Winkler

     titrations is impractical and outdated. For example, the use of Winkler titrations to measure

     dissolved oxygen provides for accurate measurements in subsurface waters where DO may

     already be low. Additionally, the final rule does not state the number of samples required for DO

     verification because this and the confirmatory analysis methodology should be addressed in the

     DMQAPP to ensure that DO measurements follow established standard operating and quality

     assurance procedures that are reliable and defensible.

               The Agency agrees with commenters' concerns regarding tailoring DO measurements.

     DO is an important variable to monitor in the application of dispersants, particularity in



                                                               Page 71 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is74notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      subsurface waters that may inform operational decisions. For surface dispersant application, DO

      is expected to be higher in the mixed layer in the surface water. Because DO is expected to be

      higher in the mixed layer of the surface water, the Agency is not finalizing the proposed DO

      requirements for surface dispersant application. However, the Agency strongly recommends

      RRTs and OSCs, as part of their authorized activities under the NCP, consider adding DO as a

      monitoring requirement for surface dispersant application in surface waters where DO is

      believed to be limited.

                           iv. Total Petroleum Hydrocarbons, individual resolvable constituents, including

                           volatile organic compounds, aliphatic hydrocarbons, monocy clic, polycyclic, and

                           other aromatic hydrocarbons, including alkylated homologs, and hopane and

                           sterane biomarker compounds.

                 A commenter expressed support for the proposed requirements to analyze TPHs,

      individual resolvable constituents, including volatile petroleum hydrocarbons and

      branched/normal aliphatic hydrocarbons. A commenter also indicated support for the

      requirements to analyze monocyclic, polycyclic, and other aromatic hydrocarbons, including

      their alkylated homologs and hopane/sterane biomarker compounds. They suggested that results

      from these analyses can inform forensic assessment of collected samples. A commenter

      suggested that EPA should specify a standard analytical method for performing these analyses

      (from the multiple methods available) for water column samples. A commenter indicated that, as

      discussed by EPA, measurement of TPH alone is inadequate when attempting to assess the fate

      and effects of dispersed oil during a response. A commenter also communicated support for the

      proposed rule, adding that identifying concentrations of oil and associated components, as

      opposed to only the presence or absence of oil, is critical.



                                                                Page 72 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is75notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 A commenter suggested that EPA adopt quick-screening methods for sampling TPHs by

      means of a hand-held gas chromatograph flame ionization detector (GC-FID). They indicated

      that detailed analysis for these components will not inform response decision-making and should

      instead be completed as part of the NRDA process. This commenter also suggested that the

      analytical requirements should apply to a fraction of the collected samples as opposed to every

      water sample.

                 EPA did not propose to use only TPH measurements to assess the fate and effects of

      dispersed oil, but rather included it along with other monitoring approaches in the final rule to

      assess the fate and effects of dispersed oil. The Agency is not specifying the type of analytical

      equipment or methods needed for sample collection. The Agency believes that standard

      operating procedures should describe the appropriateness of the sampling method and should be

      included in the DMQAPP.

                 The Agency disagrees that the detailed analysis of oil constituents is more appropriate for

      the NRDA process, and believes that comprehensive monitoring in certain discharge situations is

      necessary to determine the overall effectiveness of dispersants and should extend beyond the

      initial dispersant application to include the transport and environmental effects of the dispersant

      and dispersed oil in the water column. The final rule requires that sample collection follow

      established standard operating and quality assurance procedures that are reliable and defensible.

      Additionally, the final rule does not state the number of water samples required for analysis

      because this is to be determined on a case-by-case basis.

                           v. Methane,       ifpresent (subsurface only).
                 A commenter responded to this section of the proposed rule which requires the

      measurement of methane in water column samples during response activities. This commenter



                                                                Page 73 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is76notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      stated that monitoring of methane is unnecessary because it is linked to potential oxygen

      depletion, and therefore, is sufficiently covered with the monitoring requirements for DO.

                 The Agency agrees that methane biodegradation may lead to oxygen depletion but

      disagrees that it is sufficiently covered by the monitoring requirements for DO. Depletion of DO

      may be caused by other factors such as the biodegradation of lower molecular weight alkanes.

      Should DO depletion occur, understanding the correlation of potential substrates to DO is an

      important factor relative to the effects of dispersant use and may inform response decision-

      making.

                            vi. Heavy metals analysis, including nickel and vanadium.

                 Some commenters expressed support for the proposed updates. They agreed that heavy

      metals should be analyzed in monitoring samples, including nickel and vanadium concentrations.

      A commenter expressed concern that the analysis of heavy metals in water column samples does

      not have any relevance to monitoring of dispersed oil and does little to inform response decision-

      making. The commenter indicated they see no operational reasoning behind the collection of

      these data and suggested that the requirement for heavy metal analyses would lead to

      unnecessary delays and costs during response efforts.

                 The Agency disagrees that the analyses of heavy metals in water column has no relevance

      to monitoring of dispersed oil and does little to inform response decision-making. Crude

      petroleum oil may contain heavy metals, including nickel and vanadium2 • The December 17,

      2010 OSAT report entitled "Summary Report for Sub-Sea and Sub-Surface Oil and Dispersant

      Detection: Sampling and Monitoring" specifically included nickel and vanadium as part of the

      water sampling analyses. Furthermore, EPA specifies that dispersant products must be analyzed


      22
         Walters, C. (2021). Petroleum. In Kirk-Othmer Encyclopedia of Chemical Technology, (Ed.).
      https://doi.org/ 10.1002/0471238961 .15l8090702011811 .a01 .pub3

                                                                Page 74 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is77notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      for arsenic, cadmium, chromium, copper, lead, mercury, nickel, zinc, plus any other metals that

      may be reasonably expected to be in the product sample as part of the NCP product listing

      requirements under 40 CFR 300.915(a)(l l)(i). Dispersing oil may increase the bioavailability of

      those heavy metals to marine organisms. In addition, monitoring heavy metals serves to inform

      water quality standards and thus is an important parameter to include in the monitoring

      requirements. The Agency does not expect these monitoring requirements to lead to delays given

      the flexibility provided under the new daily reporting provisions. Furthermore, the Agency

      disagrees with the characterization that these analyses lead to unnecessary costs for the reasons

      stated above in this paragraph and elsewhere in this Response to Comments document that

      address the appropriateness of this final action.

                            vii. Turbidity.

                 Commenters indicated support for the proposed turbidity measurement requirement. A

      commenter stated that turbidity measurements are useful for determining the potential for

      dispersants and other products to act as sinking agents. The commenter suggested that in cases

      where turbidity may cause treated oil to sink, the use of dispersants or other treating agents

      should be prohibited.

                 A commenter who also indicated support for the proposed requirements for the collection

      of turbidity data agreed with EPA regarding concerns about the potential for agents to enhance

      the formation of oil-mineral aggregates (OMA) and marine oil snow (MOS) in the water column,

      putting benthic ecosystems at risk.

                 The Agency acknowledges commenters' support for the turbidity requirement. Turbidity

      is a general measure of water clarity and is measured by how much the amount of material

      suspended in water decreases the passage of light through the water. Suspended materials may



                                                                Page 75 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is78notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      include soil particles (clay, silt, and sand), algae, plankton, microbes, and other substances.

      Turbidity measurements provide a relatively quick assessment of suspended materials in the

      water bodies and are useful in determining the presence of materials that could interfere with oil

      particle size measurements. Finally, turbidity is included as a monitoring parameter in the

       SMART Tier III protocol.

                 The Agency notes that prohibition of the use of chemical agents is not addressed in this

      final action. Furthermore, dispersants are not sinking agents because they are not intended to sink

      the oil to the bottom of a water body and are defined separately from sinking agents in the NCP.

      However, the Agency recognizes concerns regarding the potential for dispersed oil as one

      pathway to contribute to Marine Oil Snow Sedimentation and Flocculent Accumulation

      (MOS SFA) in the water column that could potentially lead to settling. This final action does not

      prevent the OSC or RRTs, as part of their authorized activities under the NCP, from requiring

      additional monitoring parameters, which may include benthic biota monitoring, sediment

      characterization, and other physical measurements of solids in the water (e.g., total suspended

      solids).

                           viii. Water temperature, pH, and Conductivity.

                 The Agency received no comments specific to these provisions and is finalizing the

      requirements as proposed.

                            ix. Carbon Dioxide (CO2) - Removed.

                 A commenter responded to the section of the proposed rule which requires the

      measurement of CO2 in water column samples during response activities. This commenter

      indicated that the proposed rule is unclear in term of the benefits that CO2 monitoring provides

      that are not already provided by DO monitoring. They also expressed concern that there is a limit

      to the number of sensors that can be deployed from a vessel during a response. The commenter

                                                                Page 76 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is79notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      stated that adding CO2 to the analysis suite complicates the deployment of these instrument

      arrays.

                 The Agency notes that the aerobic biodegradation of oil constituents not only consumes

      DO but would also produce CO2. Increases in the CO2 concentration that coincide with decreases

      in the DO concentration would provide credible evidence that biodegradation of oil is occurring.

      The Agency proposed measuring the in-situ CO2 for subsurface dispersant applications because

      the Agency believed it would be a good indicator of microbial oxidation and inform the OSC on

      potential fate. However, the Agency agrees that adding CO2 sensors may not always be

      practicable and that the other monitoring requirements indirectly inform potential

      biodegradation. Therefore, the Agency is not finalizing this proposed requirement at this time.

      The RRTs and OSCs, as part of their authorized activities under the NCP, may still consider

      adding CO2 measurements and other biodegradation characterization assessments on a case-by-

      case basis.

          D. Oil Distribution Analyses

                The new provisions include requirements for the responsible party to characterize the

      dispersant effectiveness and oil distribution, including trajectory analysis. As the OSC's

      oversight role over the responsible party is already established in the NCP, the Agency has

      removed the phrase "in consultation with the OSC" for §300.913(c) the oil distribution analysis.

      This characterization is to consider available technologies, account for the condition of oil,

      dispersant, and dispersed oil components from the discharge location, and describe any

      associated uncertainties.

                 Several commenters supported EPA' s proposed language for §300.913(c). A commenter

      supported this section but commented that the regulation should recognize the limitations of oil



                                                                Page 77 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is80notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      distribution analyses in areas that lack good ocean current predictive models or observational

      data. Another commenter expressed strong support for efforts to elucidate dispersant

      effectiveness but noted that effectiveness monitoring should be used only when it does not

      impede response operations. Another commenter stated that EPA should acknowledge that the

      available methods for anticipating the movement of dispersed oil plumes are limited and may

      complicate the monitoring process. A commenter noted that sampling and monitoring programs

      should acknowledge uncertainties about where an oil plumes may travel.

                 The Agency recognizes oil distribution analyses may be affected by the data quality used

      to inform the analysis, which also includes parameters based on assumptions. In addition,

      trajectory models, which are used to predictthe movement of dispersed oil plumes, may have

      uncertainties associated with modeling parameters. EPA is amending the regulatory text to

      clarify that oil distribution analyses includes trajectory modeling since this is an essential aspect

      of dispersed oil movement as the result of dispersant application, particularly in areas where

      water currents are highly influential to the oil discharge and inform water sampling locations.

      EPA agrees with concerns that these uncertainties could affect sampling and monitoring

      programs. Therefore, the Agency is amending the regulatory text to recognize uncertainties

      associated with trajectory modeling as part of the distribution analysis.

                 A commenter suggested including a NOAA SSC in the review of data provided in this

      section to provide valuable credibility and support to the OSC, while noting that perceptions of

      the responsible party directing the process should be avoided. Another commenter suggested

      EPA might want to consider including directions for the use of local expertise in these analyses.

                 The NCP describes the role of SSCs under 40 CFR 300.145(c) to include providing

      scientific support for operational decisions and for coordinating on-scene scientific activity



                                                                Page 78 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is81notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      during a response, as requested by the OSC. Coordinating on-scene scientific activity during a

      response may include consideration of input from local experts. The NCP also describes the

      OSC' s roles and responsibilities under 40 CFR 300.120, which includes directing response

      efforts and coordinating all other efforts at the scene of a discharge. As a result, EPA believes the

      NCP already sufficiently recognizes the SSC' s role in support of the OSC.

                 Some commenters stated that the rule needs to be clearer on what is required for surface

      monitoring and what is required for subsea monitoring, suggesting that each subsection should

      be divided into the aspects. These commenters also suggested that EPA should consider

      changing "best available technologies" to "best practicable technologies" in this section, to avoid

      equipment that is not suitable for field conditions. A commenter stated that the best available

      technology requirement should acknowledge aerial photography as a tool to measure

      effectiveness, as this was a key method of assessment during the Deepwater Horizon response.

      The commenter also stated that the relative effectiveness of surface application should be

      determined using the SMART protocols, noting that the amount of oil on the surface to which

      dispersants are being sprayed is impossible to determine, so effectiveness can't be quantified,

      and that the analytical equipment often cannot return to the spray site in time to capture the

      information requested as the dispersant plume quickly dilutes or cannot be found.

                 The Agency believes the final rule is clear relative to the requirements for subsurface and

      surface monitoring and that dividing the monitoring section into separate subsections is

      unnecessary. The Agency has noted in the regulatory text and provided additional clarification in

      this preamble to delineate where requirements are different. EPA recognizes the commenter' s

      concern relative to the term "best available technology" but disagrees that it should be changed

      to "best practicable technologies" to avoid equipment that is not suitable for field conditions. The



                                                                Page 79 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is82notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      proposal did not specify equipment in the Oil Distribution Analyses section, but rather included

      the term "best available technology" to capture advances in technology (e.g., modeling and

      equipment). The intent was to ensure these advances in characterizing the dispersant

      effectiveness and oil distribution continue to be implemented. For example, oil distribution is

      typically informed by trajectory modeling to predict the movement of dispersed oil plumes. The

      Agency recognizes that improvements to trajectory modeling continue over time and seeks to

      incorporate such advancements in the new monitoring requirements. The Agency is finalizing

      the term "considering available technologies" instead of the term "best available technology."

      Available technologies used and their applicability to the specific discharge situation should be

      described in the DMQAPP. The Agency believes this new provision provides the opportunity for

      the OSC to consider relevant technologies and addresses the intent to capture advances in

      technology.

                 EPA disagrees that aerial photography, as a tool to measure effectiveness, should be

      acknowledged as a best available technology. EPA recognizes that the SMART Tier I protocol

      bases initial dispersant effectiveness assessment using photographic job aids or advanced remote

      sensing instruments flying over the oil slick with a trained observer. EPA also recognizes that

      NOAA developed a Dispersant Application Observer Job Aid, which is a field guide for

      responders trained in observing and identifying dispersed and undispersed oil, describing oil

      characteristics, and reporting this information to decision-makers. However, EPA is unaware of

      any similar NRT-approved protocols or NOAA-developed job aids to assess the initial

      effectiveness of subsurface dispersant application. Furthermore, the requirements for monitoring

      surface dispersant application for atypical dispersant applications necessitate specific

      considerations beyond those addressed by SMART. According to the 2013 NRT Environmental



                                                                Page 80 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is83notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       Monitoring/or Atypical Dispersant Operations guidance document, such atypical uses of

       dispersant during a response were not addressed in the existing SMART monitoring program.

       While some monitoring requirements are only included in the SMART Tier III protocol (e.g.,

      turbidity, pH, conductivity, temperature), other requirements (e.g. , in-situ droplet size

       distribution) important to understanding dispersant effectiveness are not.

                 A commenter stated that the relative effectiveness of the surface application should be

       determined by using the SMART protocols, but also noted the analysis equipment often cannot

       return to the spray site in time to capture the information requested, because the dispersant plume

       quickly dilutes or cannot be found. According to the SMART protocols, Tier II and III use towed

       fluorometry to characterize effectiveness, requiring the vessel to pass through the oil slick after

       dispersant is applied. For the SMART Tier II protocol, the team collects data in three primary

      target locations: (1) ambient background water (no oil); (2) oiled surface slicks prior to

      dispersant application, and (3) post-application, after the oil has been treated with dispersants.

      The Tier III protocol follows procedures from the Tier II protocol, and in addition collects

      information on the transport and dispersion of the oil in the water column to help verify that the

      dispersed oil is diluting toward background levels. The commenter' s characterization that the

      dispersant plume quickly dilutes or cannot be found seems contrary to their recommendation to

      use the SMART protocols data collection procedures. The Agency notes that the commenter did

      not provide supporting evidence that the dispersed oil plume always quickly dilutes and cannot

      be found. The assumption that dispersed oil plume quickly dilutes and cannot be found does not

      account for the many factors that impact dispersant effectiveness, including for example the

      specifics of the discharge situations (e.g., continuous discharges), the weathering of the oil, and

      the mixing conditions. Both the SMART protocols and the monitoring provisions finalized in



                                                                Page 81 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is84notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      this action are designed to provide feedback on the efficacy of dispersant application in

      dispersing the oil. The Agency believes monitoring provides information on dispersant

      effectiveness, including for those occurrences of non-detection of dispersed oil after dispersant

      application. The Agency also notes that advances in technology using remote sensing vehicles

      may allow for data collection prior to and after dispersant application with responders in an

      offset area to inform the fate and transport of the oil plume.

                 A commenter stated the monitoring requirements need the concurrence of the DOI's

      regional response team (RRT) representative as well, since these results provide information

      relevant to DOI's trust resources. In addition, a commenter stated that because of inherent

      conflict of interest, a qualified third party acceptable to the OSC, EPA, and the DOI RRT

      representatives should conduct all monitoring.

                 EPA recognizes conflicts of interest concerns. The Agency notes that the NCP addresses

      the OSC' s oversight role of the responsible party as part of the OSC' s authority. The final rule

      does not preclude the OSC from seeking a qualified third party to conduct additional monitoring

      or from consulting with relevant governmental agencies, or from performing or having a third

      party perform monitoring. The Agency disagrees that decisions regarding monitoring of oil

      distribution and weathering are left up to the responsible party as the Clean Water Act and the

      NCP give the OSC clear authority to direct the responsible party during a response. The Agency

      also disagrees that the responsible party is the primary advisor for aspects of dispersant decision-

      making and monitoring. The monitoring requirements are intended to provide decision-makers,

      whose roles and responsibilities are described in the NCP, with relevant information to consider.

      The monitoring requirements do not prevent the OSC and other response decision-makers from

      considering monitoring information, including monitoring information collected by other entities



                                                                Page 82 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is85notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      besides the responsible party, to also be used to inform dispersant use decisions. While the final

      rule places the monitoring requirements on the responsible party, these requirements should not

      be interpreted or perceived as the responsible party directing the process or controlling how the

      dispersant effectiveness and dispersed oil fate data are interpreted. The Agency notes that the

      NCP already provides for natural resource trustee input for dispersant use as a response option

      under 40 CFR 300.910-Authorization of Use, and §300.305(e) - Phase II - Preliminary

      assessment and initiation of action.

          E. Ecological Characterization

                The new provisions include requirements for the responsible party to characterize the

      ecological receptors (e.g. aquatic species, wildlife, and/or other biological resources) and their

      habitats that may be present in the discharge area and their exposure pathways. As the OSC's

      oversight role 'Over the responsible party is already established in the NCP, the Agency has

      removed the phrase "in consultation with the OSC" for §300.913(d) ecological characterization.

      As part of this characterization,.the responsible party must include in this characterization those

      species that may be in sensitive life stages, transient or migratory species, breeding or breeding-

      related activities (e.g., embryo and larvae development), and threatened and/or endangered

      species that may be exposed to the oil that is not dispersed, the dispersed oil, and the dispersant

      alone. The responsible party must also estimate an acute toxicity level of concern for the

      dispersed oil using available dose/response information relevant to potentially exposed species.

                 Several commenters agreed with EPA' s proposed language requiring ecological

      characterization and the use of species sensitivity distributions and ecotoxicity benchmarks.

      These commenters emphasized that careful monitoring of biological receptors is important but

      commented that this should be done by independent scientists, and not by the responsible party



                                                                Page 83 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is86notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      because of conflict of interest. Another commenter generally supported the proposed additions to

      §300.913(d). Another commenter stated that ecological characterizations should be done by

      scientists on behalf of local resource agencies, given that the required information can be

      complex and subtle, requiring expertise on seasonality, life cycles, habitat interactions, important

      and sensitive habitats, and other physical and biological factors that influence how ecosystem

      components respond to oil, dispersant, and dispersed oil.

                 Some commenters offered amendments to this section. A commenter stated that EPA

      should require consultation with the DOI and Department of Commerce (DOC) natural resource

      trustees, not just the OSC, when developing ecological-receptor characterization. Another

      commenter stated that sensitive receptors and toxicity thresholds should be developed at a

      local/regional level based on the marine ecosystem, food web, abundance of primary and

      secondary producers, and other factors that influence ecotoxicity, given significant variation

      throughout the United States.

                 The Agency recognizes commenters' position that independent scientists conduct

      monitoring of biological receptors, rather than the responsible party, because of potential conflict

      of interest. The Agency notes that the NCP addresses the OSC' s oversight role of the responsible

      party. The monitoring amendments in the final rule do not preclude the OSC from seeking

      independent parties to conduct additional monitoring, including from local, state and federal

      agencies. EPA agrees with concerns that the required information can be complex and subtle,

      requiring expertise on seasonality, life cycles, habitat interactions, important and sensitive

      habitats, and other physical and biological factors that influence how ecosystem components

      respond to oil, dispersant, and dispersed oil. Furthermore, the NCP provides for natural resource

      trustee input for dispersant use as a response option under 40 CFR 300.910 - Authorization of



                                                                Page 84 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is87notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      Use, and §300.305(e)- Phase II -Preliminary assessment and initiation of action. Therefore, the

      Agency does not believe it is necessary for additional requirements under the monitoring section

      to recognize the role and responsibilities of natural resource trustees relative to the responsible

      party developing ecological-receptor characterization.

                 The Agency agrees with commenters that sensitive receptors and toxicity thresholds

      should consider relevant local/regional factors. EPA agrees with commenters that the review of

      acute toxicity information should include actual toxicity test results of potentially exposed

      species in the area of the spill, but the Agency also recognizes that the use of a surrogate species

      when constructing the species sensitivity distribution (SSD) may be necessary if relevant toxicity

      data for site-specific species is unavailable.

                 Some commenters stated that they support environmental monitoring that contributes to

      operational decision-making, but also stated that the required monitoring to determine possible

      environmental effects is too time consuming to support dispersant operations decisions and that

      conducting the required ecological characterization of the spill site may not be possible in the

      available response time frame. The commenters stated that if the untreated oil is likely to drift

      ashore and impact a sensitive coastal resource within a day or two unless it is dispersed, there

      will be a very finite period of time for such considerations suggested in the proposed rule.

      Another commenter agreed that monitoring to determine possible environmental effects is too

      time consuming and added that monitoring required to determine possible environmental effects

      is already accommodated within the existing Incident Command System (ICS) structure (e.g.,

      wildlife team and the NRDA team). A commenter stated that while known ecological

      benchmarks may be constructive, it is not clear how exceedances of the thresholds would impact

      decision-making in practice. This commenter stated that requiring dispersant operations to stop



                                                                Page 85 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is88notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      due to a single-species exceedance may result in higher environmental damage overall. The

      commenter suggested that SSDs are a misuse of the method that is counter to establishing

      frameworks appropriate to dynamic ocean settings. The commenters stated that NEBA should be

      the basis to make operational decisions on whether dispersants and/or other agents should be

      used during a response.

                 The Agency agrees with comments that support environmental monitoring as

      contributing to operational decision-making, but disagrees with the comment that monitoring to

      determine possible environmental effects is too time consuming to support dispersant operations

      decisions and that monitoring required to determine possible environmental effects is already

      accommodated within the existing res organizational structure (e.g., wildlife team and the

      NRDA team). A goal ofNRDA is to compensate the public for losses to natural resources and

      resource services resulting from injury as a result of an oil discharge. While a NRDA team may

      be recognized in the res, it is independent of, and complementary to, the response action. The

      monitoring requirements are tailored to dispersant use and to inform response decision-making

      regarding that tise, while other res organizations focus on general environmental effects of the

      response, not necessarily related to dispersant use. The Agency also disagrees that conducting

      the required ecological characterization of the spill site may not be possible in the available

      response time frame. The premise that untreated oil is likely to drift ashore and impact a

      sensitive coastal resource within a day or two unless it is dispersed implies that no other response

      options are available to prevent impacts to sensitive coastal resources and that these sensitive

      coastal resources are the sole response priority to consider in determining dispersant use.

      Dispersants are not the only option for oil spill response: other response options may also

      prevent or lower overall environmental damage. When responding under the NeP, decisions on



                                                                Page 86 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is89notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      dispersants and/or other chemical agents made by the OSC and other federal agencies with roles

      and responsibilities under the NCP during a response are to be made in accordance with the

      NCP. While there is no prohibition on the use of environmental tradeoff methodologies, the use

      of such methodologies must be in conformance with the statutory and regulatory authorities that

      govern dispersant use. Furthermore, the Agency noted in the proposed rule (80 FR 3398)

      relevant sources of information (e.g., environmental assessments or statements, Federal and state

      environmental databases, ACP-Fish and Wildlife and Sensitive Environments Plan Annex;

      NOAA-Environmental Sensitivity Indices) that the responsible party may refer to in developing

      the characterization of ecological receptors. In addition, applicable facility or vessel response

      plans may also have relevant information. It is important to note that this final action is not

      requiring this information to be included in these planning documents, rather that these

      documents may serve as resources of relevant information. Finally, it is unclear how

      methodologies cited and supported by commenters evaluate environmental trade-offs for

      decision-making without the characterization of ecological receptors.

                 Another commenter noted that the phrase "but not be limited to" should be added to a

      phrase in the proposal so the term "include" is not interpreted as limiting. "The Agency believes

      that the ecological characterization should include, but not be limited to, those species that may

      be in sensitive life stages .. .. "

                 The Agency acknowledges the commenter' s suggestion that the phrase "but not be

      limited to" be added to a phrase in the proposal so the term "include" is not interpreted to be

      limiting, so that the sentence reads: "The Agency believes that the ecological characterization

      should include, but not be limited to, those species that may be in sensitive life stages .. ." . The




                                                                Page 87 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is90notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      Agency did not intend and does not believe that the term "including" is limiting. However, the

      Agency is modifying the sentence in the proposal to reflect this suggested change for 'clarity.

                 A commenter stated that the regulation should specify that an invitation to participate, at

      least in a consultation and review role, should be extended to the appropriate federal, state, and

      local authorities. A commenter stated that EPA should add to §300.913(d) that a DOI

      representative should participate in this process.

                 Applicable Area Contingency Plans include input from relevant local, state, and federal

      agencies whose roles and responsibilities are identified in the NCP for the Area Committee.

      While the Agency did npt propose to amend requirements for Area Contingency Planning and

      those requirements are outside the scope of this final action, EPA recognizes the Area

      Committee' s role in ecological characterization as provided in the Fish and Wildlife and

      Sensitive Environments Plan in 40 CFR 300.210(c)(4). The final rule does not prohibit the OSC

      from seeking input from the appropriate federal, state, and local authorities.

                 A commenter asked EPA to clarify that toxicity monitoring is required following

      dispersant applications. Another commenter suggested the following revisions to EPA' s

      approach to ecotoxicity benchmarks (EBs):

           •     The proposed approach will not fully characterize potential impacts on biological

                 resources. Where EBs exist for these other hydrocarbon constituents, measured

                 concentrations of those parameters need to be compared to these more specific

                 toxicological benchmarks;

           •     The toxicity level should also include the dispersant since it has been found that

                 dispersants alone are generally less toxic than oil, but that most dispersant and oil

                 mixtures are more toxic than oil alone;



                                                                Page 88 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is91notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




           •     The proposed approach to compare water concentrations with EBs for heavy metals and

                 total petroleum hydrocarbon will not fully characterize potential impacts on biological

                 resources;

           •     Examining only acute toxicity data does not capture the full effects of a spill, since it

                 does not take into account indirect or sub-lethal effects, which could also alter

                 populations and ecological communities;

           •     The review of acute toxicity information should include actual toxicity test results of

                 potentially exposed species in the area of the spill, since the use of a surrogate species

                 could vastly underestimate the actual toxicity of species in the area;

            •    EPA should calculate separate SSDs for unique environments;

           •     Toxicity testing using natural light will be important given the well documented

                 phenomenon of photo-enhanced toxicity of certain oil constituents; and,

           •     The commenter expressed concern about EPA' s approach to derive chronic toxicity

                 benchmarks by applying safety factors to the acute toxicity EBs because the specific

                 chemicals and toxicity mechanisms involved in acute toxicity are different from those

                 involved in chronic toxicity.

                 The proposed rule discussed an approach to monitor acute toxicity in the water column

      by comparing TPH concentrations in water samples to TPH-based EBs or to chronic toxicity

      benchmarks derived by applying a safety factor to the acute toxicity EBs. The Agency stated that

      SSDs, which allow for species relevant to the location of the discharge to be considered, could be

      developed for representative oils (e.g., crude oils) using existing acute toxicity values where

      sufficient species diversity are available. The Agency acknowledges that examining only acute

      toxicity data does not capture the full effects of a spill because it does not take into account


                                                                Page 89 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is92notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      indirect or sub-lethal effects. The Agency recognizes that specific chemicals and toxicity

      mechanisms involved in acute toxicity can be different from those involved in chronic toxicity.

      However, applying safety factors to the acute toxicity-based benchmarks to derive chronic

      benchmarks is not intended to discern toxicity mechanisms; rather it is intended to account for

      potential toxic impacts to relevant species. Furthermore, EPA recognizes that not all acute

      toxicity data is derived using similar exposure conditions and that SSDs should be calculated

      from acute toxicity data that reflects the site-specific exposure profiles. Finally, EPA recognizes

      the proposed approach does not fully characterize potential impacts on biological resources from

      other exposure mechanisms that may cause adverse impacts, such as oil smothering and coating.

                 While the Agency did not propose to establish specific EB thresholds, EPA recognizes

      that EBs should be consistent with information in applicable ACPs. The Agency noted in the

      proposed rule that EBs could be computed from the fifth percentile of the SSD as the hazard

      concentration 5 percent (HC5), as they are considered protective of 95 percent of species, have

      been used by EPA for developing ambient water quality criteria, and are generally accepted by

      the international risk science community. For the reasons above, EPA disagrees with

      commenters who suggested that SSDs is counter to establishing frameworks appropriate to

      dynamic ocean settings. Furthermore, EPA is clarifying the final rule text to specify that acute

      toxicity levels of concern are determined using the SSD approach.

               EPA did not propose in the monitoring section that dispersant operations stop due to a

      single-species exceedance. However, EPA does not agree that stopping dispersant use over a

      single species exceedance will necessarily result in higher environmental damage overall.

      Dispersants are not the only available response tool, and other response options may also lower

      overall environmental damage. EPA believes that Congress' primary intent in regulating products



                                                                Page 90 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is93notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      (e.g., dispersants) under Subpart J is to protect the environment, including the water column,

      from possible deleterious effects caused by the application or use of these products. Decisions on

      the use of dispersants and other agents used during a response are to be made in accordance with

      the NCP and the governing statute(s). Environmental tradeoff methodologies where dispersants

      are considered must be in conformance with the statutory and regulatory authorities that govern

      dispersant use.

          F. Immediate Reporting

                 The new provisions require the responsible party to immediately report to the OSC and,

      in coordination with the OSC, to the RRT any: 1) deviation of more than 10 percent from the

      mean hourly dispersant use rate for subsurface application, based on the dispersant volume

      authorized for 24 hours use, and the reason for the deviation; and 2) ecological receptors of

      environmental importance, and any other ecological receptors as designated by the OSC or the

      Natural Resource Trustees, including any threatened or endangered species that may be exposed

      based on dispersed plume trajectory modeling and level of concern information.

                 Several commenters supported EPA' s proposed immediate reporting provisions. Some

      commenters advocated for a 10 percent threshold for reporting deviations from the planned

      application rates for surface application in addition to subsurface application, while another

      commenter stated they do not support any subsurface application. A commenter stated that

      because the responsible party is already required to report hourly surface application rates on a

      daily basis under §300.913(±), the commenter believes that adding a requirement for immediate

      reporting requirement in the case of deviations will add little, if any, marginal compliance costs.

                 In this action, the Agency is not including a reporting requirement of a 10 percent

      deviation threshold for reporting requirement from the planned application rates for surface



                                                                Page 91 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is94notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      dispersant application. The Agency recognizes differences in the subsurface and surface

      application of dispersants. For a continuous discharge, subsurface applications may occur

      uninterrupted at relatively few discharge locations. Surface application is typically made by one

      or more aircraft which have a relatively limited capacity to apply dispersant over multiple oil

      patches. This limited capacity requires aircraft to refuel and resupply. While multiple aircraft

      may be used, deviations of surface dispersant application rate from a single aircraft are not

      expected to confound monitoring data interpretation in a similar manner as 10 percent deviation

      from subsurface application. Furthermore, the Agency is requiring daily reports of the specific

      hourly dispersant application rate and total amount of dispersant used for surface application to

      monitor dispersant use activity. The daily reports will inform changes in surface dispersant

      application usage. Finally, the RIA does not include a compliance cost because the proposed

      provision addressing more than 10 percent deviation for surface applications is not being

      finalized.

                 A commenter stated that all reports should simultaneously be made public. EPA

      recognizes the commenter' s request that all reports should simultaneously be made public. While

      EPA shares the commenter' s desire to make this information publicly available in a timely

      fashion, the Agency disagrees that this reporting should occur simultaneously with reporting to

      the OSC. Public communications authorities under the NCP are outside the scope of this action.

      The Agency notes that the OSC directs response efforts and coordinates all other efforts at the

      scene of a discharge in accordance with the NCP, including public information and community

      relations. The NCP provides instruction to the OSC on ensuring all appropriate public and

      private interests are kept informed and that their concerns are appropriately considered

      throughout a response. The Agency believes the OSC should be given the opportunity to



                                                                Page 92 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is95notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      evaluate response-related information and communicate relevant results to the public within the

      existing NCP framework.

                 A commenter suggested that specifics required in §300.910(e) should be provided to the

      OSC and RRT. A commenter requested that any field observations of impacts to sensitive

      species be reported to the OSC and trustee agencies. This could include dispersant applications

      which inadvertently spray birds, marine mammals, sea turtles, or other sensitive species. While

      the commenter refers to §300.910(e), the Agency believes that the commenter intended to

      include §300.913(e) because the heading of the section to the comment referred to §300.913(e-f).

      The Agency agrees that the RRT, which includes the natural resource trustees, should receive

      this information within the command structure of the National Response System (NRS).

      Working within the command structure provides an orderly and efficient review of monitoring

      and other response-related information by the OSC and allows the OSC to develop situational

      awareness and efficiently and effectively collaborate with agencies designated in the NCP that

      have relevant roles and responsibilities in the response. EPA has revised the regulatory language

      in the final rule by adding a new provision, §300.913(g), to provide that the responsible party

      must immediately report to the OSC and coordinate with the OSC to provide the applicable

      RRT(s) (including any incid~nt-specific RRTs) with this information. The Agency notes that

      including the RRT(s) as recipients of the immediate reporting information addresses a

      commenter' s request to include natural resource trustees.

                 Some commenters stated that EPA should not develop requirements for daily

      authorizations of dispersant quantities. Another commenter also noted that the rule requires

      reporting based on deviations from authorized dispersant application in a 24-hour period, stating




                                                                Page 93 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is96notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       that EPA should not have daily authorizations for dispersant application because such restrictions

       would tremendously complicate dispersant operations and circumvent the NEBA process.

                 EPA did not establish requirements on daily authorization of dispersant quantities in the

       final rule on the monitoring requirements. The Agency is establishing an immediate reporting

       provision in this final action to provide a margin for variation within 10 percent of the mean

      hourly subsurface dispersant application rate to account for equipment performance. The Agency

       believes this margin adequately accounts for variations in dispersant injection equipment without

       being overly restrictive. The intent of the requirement is for immediate reporting of more than 10

       percent deviations for the subsurface dispersant application that were authorized during that

      reporting period. EPA did not intend to require, and §300.913(e) does not establish, that

       authorization is required in 24-hour increments. The OSC makes authorization of use decisions

      within the NCP framework. Authorization of use is outside the scope of the monitoring

      requirements in this final action. While an environmental trade-off framework may inform

       dispersant use, it is not required under the NCP. Results from daily water column sampling

      provide input data to refine predictions of the likely dispersed oil direction using trajectory

      modeling and may also inform decisions to alter dispersant application in order to minimize

      effects on ecological receptors, including biological resources.

                 A commenter stated real-time ecological receptor analysis is unrealistic and should be

      part of a Consensus Ecological Risk Assessment (CERA)/NEBA process. Another commenter

      requested that any field observations of impacts to sensitive species be reported to the OSC and

      trustee agencies. The new monitoring requirements provide that the responsible party will

      characterize the ecological receptors (e.g., aquatic species, wildlife, and/or other biological

      resources), their habitats, and exposure pathways that may be present in the discharge area. The



                                                                Page 94 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is97notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      Agency understands that some ecological receptors are likely to be impacted and is clarifying

      that the immediate reporting requirement focuses on ecological receptors of environmental

       importance, as well as any other ecological receptors as identified by the OSC or the natural

       resource trustees, including threatened or endangered species that may be exposed to dispersed

       oil based on trajectory modeling and the estimated acute toxicity level of concern. EPA

       recognizes that the OSC or the natural resource trustees may also want to include critical habitats

       as applicable within the immediate reporting requirements for ecological receptors. The NCP

       already provides an existing organizational structure that allows the natural resource trustees to

      relay any requests they have regarding the monitoring requirements and resulting information to

      the OSC. The Agency is revising the regulatory language in the final rule to reflect this

       clarification. This revision also addresses a commenter' s request to recognize prey species which

       these receptors depend upon for food that may be impacted by the discharge or the response.

                 A commenter said the OSC should have discretion to determine the frequency of

      reporting and that the rule does not specify what happens if the reporting requirements are not

      met for any reason. The Agency recognizes that the OSC may require other immediate

      notifications beyond those provided in the final rule and that the final rule provides a minimum

      set of immediate reporting criteria. Finally, the Agency notes that enforcement of regulatory

      provisions is outside the scope of the final rule. The final rule does not change any existing

      enforcement authorities.

           G. Daily Reporting

                 The new provisions require daily reporting by the responsible party to the OSC and to the

      RRT water sampling and data analyses collected in §300.913(b). These reports are to include: 1)

      For each application platform, the actual amount of dispersant used for each one-hour period,



                                                                Page 95 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is98notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       and the total amount of dispersant used for the previous 24-hour reporting period; 2) all collected

       data and analyses of those data within a time frame necessary to make operational decisions

       (e.g., within 24 hours of collection), including documented observations, photographs, video, and

       any other information related to dispersant use, unless an alternate time frame is authorized by

      the OSC; 3) for analyses that take more than 24 hours due to analytical methods, provide such

       data and results as available but no later than 5 days after sample collection, unless an alternate

       time frame is authorized by the OSC; and 4) estimates of the daily transport of dispersed and

       non-dispersed oil and associated volatile petroleum hydrocarbons, and dispersants, using

       available technology as described in §300.913(c).

                 Section 300.913(f)(l) of the final rule was altered to provide clarity. The text "For each

       application platform, the ... " was added prior to the draft language, to ensure that the reporting

       would be for each platform, instead of the response as a whole. The term "application platform"

       includes individual aircraft, vessels, and any other structures, devices, or other means that are

       used to apply dispersants. This section was also modified, replacing the term "actual dispersant

       application rate for each one-hour period" with "the actual amount of dispersant used for each

       one-hour period". This revision clarifies that the reported information must reflect the actual

       amount of dispersant applied each hour, rather than an hourly rate based on the total amount of

       dispersant applied averaged over a 24-hour period. The requirement is intended to show hourly

       changes of the actual amount of dispersant used, which a calculated average hourly rate would

      not provide. This information will allow the OSC and RRT to better analyze if the application

      rates are at, below, or exceeding the authorized quantities, if dispersant use is per manufacturer' s

      recommendations, and if the response actions are effective.




                                                                 Page 96 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
              Case
    in the Federal     3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps  Document
                                                               to ensure the 70-1
                                                                             accuracy Filed      07/06/21 version,
                                                                                       of this pre-publication  Pageit is99notof
                                                                                                                               the115
                                                                                                                                   official version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 EPA is also revising the regulatory text in the final rule to reflect that §300.913(c)

       changed " ... best available technology ... " to " .. . considering available technologies .. ." which

       includes trajectory mod_eling. See the Oil Distribution Analyses discussion in this preamble. The

       Agency is also revising the final rule text to include RRT as recipients of the daily reporting

       information for similar reasons as described in Immediate Reporting discussion in this preamble.

                 Several commenters supported EPA' s proposal to require daily reporting of sampling and

       data analyses within a time frame necessary for making sound operational decisions. However, a

       commenter stated that existing sampling and analytical methods might not provide complete or

       accurate information. They requested that EPA identify suggested methods or models that can

       accurately estimate the "daily transport of dispersed and non-dispersed oil" with sufficient

       accuracy to inform the coordination of monitoring activities.

                 EPA acknowledges a commenter' s concern that existing sampling and analytical methods

       might not provide complete or accurate information. However, the Agency believes existing

       sampling and analytical methods continue to improve and generally serve their intended purpose

       for decision-making during a response. The Agency recognizes that there may be other sampling

       and analytical methods used to inform other aspects of the response as a result of the oil

       discharge, such as those used in injury assessment that are conducted to support the NRDA

       process. Results from daily water column sampling conducted by the responsible party would

       provide input data to refine predictions of the likely dispersed oil direction using trajectory

       modeling. The daily reporting provisions requires the responsible party to report the estimated

       daily transport of dispersed and non-dispersed oil, associated volatile petroleum hydrocarbons if

       applicable, and dispersants, considering available technologies as described in §300.913(c). The

       Agency is not including suggested methods or models to estimate the "daily transport of



                                                                 Page 97 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 100       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       dispersed and non-dispersed oil." Rather, the Agency is establishing a framework in which the

      responsible party must identify sampling and analytical methods within a DMQAPP that

       provides the OSC and pertinent response agencies context for the collected data. This approach

       allows sampling and analytical methods to continue to advance without the need to periodically

       modify regulatory text to reflect any such advances. Finally, for analyses that take more than 24

       hours due to analytical methods, the Agency is clarifying that the responsible party report data

       and results if it becomes available prior to the 5-day period. Reporting results and data as soon as

       it becomes available avoids unnecessary delays in providing decision-makers, including relevant

       regulatory agencies, with timely information.

                 A commenter noted that the requirements for daily reporting of water sampling data in

       §300.913(£) should only apply to subsea dispersant injection and are not useful for dispersant

       decision-making. The commenter stated that daily sampling and testing is arbitrary, overly

       burdensome, and unnecessary, suggesting that OSCs should have discretion in the frequency of

       sampling after the initial efficacy tests. Additionally, this commenter stated that the five day

       turnaround is unrealistic, given that it can take several days for sample transport and analysis.

       This commenter cited the quantity of samples and backlogs that resulted from the Deepwater

       Horizon response.

                 EPA disagrees with the comment that stated daily reporting of water sampling .data is not

       useful to dispersant decision-making, burdensome, or unrealistic given the experiences of the

      Deepwater Horizon oil spill. The final monitoring provisions require daily reporting of sampling

       and data analyses collected within the time frame necessary to make operational decisions unless

       an alternate time frame is authorized by the OSC. Additionally, a schedule is required for any

      data analyses that require time beyond 24 hours due to analytical methods; this schedule is not to



                                                                 Page 98 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 101       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       exceed five days (i.e., 120 hours) unless authorized by the OSC. Timely sample analyses afford

      the OSC and other responders and decision makers with multiple relevant data that can be

       analyzed together to inform situational awareness of dispersant operations and adjust dispersant

       application as necessary. The Agency believes that a five-day window for analyses requiring

       additional time provides an adequate opportunity for the RP to arrange to conduct all requested

       analyses in a timely manner without being overly restrictive. The Agency believes the final rule

       provides flexibility for the OSC to provide an alternative time frame that is operationally relevant

       for analyses that take more than 24 hours due to analytical methods.

                 The Agency disagrees that daily water sampling and testing is burdensome and therefore

       also disagrees that:only the OSC should determine the sampling frequency after initial efficacy

      tests. The Agency believes monitoring dispersant use in the field informs the OSC and response

       support agencies on its overall effectiveness, including potential environmental effects and

       transport of dispersed oil. Daily reporting serves to ensure information is received in a timely

      manner. The final rule provides notification for a responsible party to identify what analytical

      resources will be needed ahead of time rather than wait until an incident occurs to do so. A

      responsible party can also arrange for a schedule to prepare, transport, process, and analyze

       samples as part of response planning. The Agency believes that the responsible party can identify

      analytical processing resources (e.g., analytical laboratories) and arrange a sampling and

      processing schedule prior to any incident.

                 The Agency disagrees that daily reporting of water sampling data should apply only to

      subsurface dispersant injection. Daily reporting of sampling data and other relevant information

      equally serves to inform surface dispersant application. The daily reporting requirement for

      collected data and analyses is necessary to make operational decisions, including documented



                                                                 Page 99 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 102       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       observations, photographs, video, and any other information related to dispersant use, unless an

       alternate time frame is authorized by the OSC. While the responsible party shall provide data and

       results within five days, the final action provides flexibility to establish an alternate time frame

       authorized by the OSC for analyses that take more than 24 hours due to analytical methods.

                 A commenter also suggested combining the Daily Reporting section with the Immediate

       Reporting section and included recommended language. EPA believes keeping these sections

       separate more clearly identifies the specific requirements within the two different time frames.

                 Another commenter stated that EPA should make plans to protect worker health and

       public health required in ACPs along with already required plans to protect wildlife and to

       require daily public notification of product use, location, and quantity. The Agency notes that the

       NCP requires compliance with applicable worker health and safety regulations, including OSHA,

       under 40 CFR 300.150. Amendments to worker health and safety requirements under 40 CFR

       300.150 and to Area Contingency Planning requirements under 40 CFR 300.210(c) are outside

       the scope of this final action on monitoring requirements. The Agency refers readers to the

       Immediate Reporting discussion where similar comments are addressed relative to public

       notification of dispersant-related information for further analysis of this issue.

       VI.     Overview of New Rule Citations

                 The Table below provides an overview of the new rule citations under 40 CFR part 300,

       Subpart J, for a quick reference of the changes. New section, §300.913, Monitoring the Use of

       Dispersants, adds regulatory requirements for monitoring certain prolonged surface and

       subsurface use of dispersants.

                                                 Section 300.913 Distribution Table

        §300.913 Monitoring the Use ofDispersants                           General Applicability



                                                                Page 100 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 103       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




        §300.913(a)                                                         Information on Dispersant Application

        §300.913(b)                                                         Water Column Sampling

        §300.913(c)                                                         Oil Distribution Analyses

        §300.913(d)                                                         Ecological Characterization

        §300.913(e)                                                         Immediate Reporting

        §300.913(£)                                                         Daily Reporting

        §300.913(g)                                                         Immediate and Daily Reporting to RRTs



       VII. Statutory and Executive Order Reviews

                 Additional information about these statutes and Executive Orders can be found at

       http://www2.epa.gov/laws-regulations/laws-and-executive-orders.


          A. Executive Order 12866: Regulatory Planning and Review and Executive Order 13563:

                Improving Regulation and Regulatory Review

                 This action is a significant regulatory action that was submitted to the Office of

      Management and Budget (0MB) for review. This action raises novel legal or policy issues

      arising out oflegal mandates, the President's priorities, or the principles set forth in the

      Executive Order. Any changes made in response to 0MB recommendations have been

      documented in the docket for this action. In addition, EPA prepared an analysis of the potential

      costs and benefits associated with this action. This analysis, "Regulatory Impact Analysis,

      National Oil and Hazardous Sub8tances Pollution Contingency Plan; Subpart J Monitoring

      Requirements", is available in the docket for this action.




                                                                Page 101 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 104       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




           B. Paperwork Reduction Act (PRA)

                 The information collection requirements in this final action have been submitted for

       approval to the Office of Management and Budget (0MB) under the PRA. The Information

       Collection Request (ICR) document prepared by EPA has been assigned EPA ICR No. 2675.01

       (0MB Control No. 2050-NEW). A copy of the ICR is provided in the docket for this rule and it

       is briefly summarized here. The monitoring provisions of the final rule include documentation of

       information about dispersant application; water sampling, oil distribution, and ecological

       characterization analysis; and, immediate and daily reporting.

                 For this ICR, EPA has estimated an annualized cost for monitoring oil discharges for

       dispersants in the range of $32,000 to $3.0 million per year. This estimated range reflects the fact

       that costs can vary significantly depending upon the frequency, volume, duration, and location of

       oil discharges. EPA based its estimates on a range of oil discharge scenarios capturing different

       spill sources, volumes, and monitoring durations. The annual monitoring cost also reflects EPA's

       estimated applicable-discharge rate of 0.2 incidents per year, or one applicable discharge every

       five years, based on EPA's analysis of historical discharges.

                 EPA has carefully considered the burden imposed upon the regulated community by the

       regulations. EPA believes that the activities required are necessary and, to the extent possible,

       has attempted to minimize the burden imposed. The minimum requirements specified in the final

       rule are intended to ensure that, when needed, product use is properly monitored in the field so

      that the oil discharge response is performed in a manner protective of human health and the

       environment.

       Respondents/affected entities: Oil discharge responsible parties.

      Respondent 's obligation to respond: Mandatory (40 CFR Part 300, Subpart J).



                                                                Page 102 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 105       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       Estimated number of respondents: 0 - 1 per year

       Frequency ofresponse: 0.2 time per year

       Total estimated cost: $32,000 - $3,033 ,000 (per year for monitoring oil discharges).

                 An agency may not conduct or sponsor, and a person is not required to respond to, a

       collection of information unless it displays a currently valid 0MB control number. The 0MB

       control numbers for the EPA' s regulations in 40 CFR are listed in 40 CFR part 9. When 0MB

       approves this ICR, the Agency will announce that approval in the Federal Register and publish a

      technical amendment to 40 CFR part 9 to display the 0MB control number for the approved

       information collection activities contained in this final rule.

           C. Regulatory Flexibility Act (RFA)

                 I certify that this action will not have a significant economic impact on a substantial

      number of small entities under the RF A. In making this determination, the impact of concern is

       any significant adverse economic impact on small entities.

                 EPA conducted a small business analysis consistent with the Agency's 2006 small

       business guidance. The Agency' s analysis indicates that 9,527 affected entities are small

      businesses in the following industries: Crud~ Petroleum Extraction, Natural Gas Extraction,

      Petroleum Refineries, Petroleum Bulk Stations and Terminals, Natural Gas Extraction,

      Petroleum and Petroleum Products Merchant Wholesalers (except Bulk Stations and Terminals),

      Petroleum and Petroleum Products Merchant Wholesalers (except Bulk Stations and Terminals),

      Deep Sea Freight Transportation, Coastal and Great Lakes Freight Transportation, and Pipeline

      Transportation of Crude Oil.

                 In conducting the small business analysis, the agency compared the incremental

      annualized compliance cost to the annual sales revenue for the smallest entities. The results



                                                                Page 103 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 106       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       indicate that if a small entity is responsible for a relatively large oil discharge, then the impact on

       that individual entity could be significant. However, there are important factors to consider when

       assessing the rule' s overall effect on small businesses, including that historically, the RPs for

       applicable discharges are not very small entities, which constitute the vast majority of potential

       impacted entities in this analysis. In addition, the rarity of applicable discharges historically

       suggests that there will be only one entity affected by the rule (whether significantly or

       nonsignificantly) every five years, on average. For these reasons, EPA concludes that the final

       rule' s requirements will not have a significant impact on a substantial number of small entities

       (SISNOSE). The small business analysis is available for review in the Regulatory Impact

       Analysis (RIA).

           D. Unfunded Mandates Reform Act

                 This action does not contain any unfunded mandate of $100 million or more as described

       in UMRA, 2 U.S.C. 1531- 1538, and does not significantly or uniquely affect small governments.

       This final rule imposes no new enforceable duty on any state, local, or tribal governments or the

      private sector.

           E. Executive Order 13132: Federalism

                 This action does not have federalism implications. It will not have substantial direct

      effects on the States, on the relationship between the national government and the States, or on

      the distribution of power and responsibilities among the various levels of government.

           F. Executive Order 13175: Consultation and Coordination with Indian Tribal

                Governments

                 EPA has concluded that this action may have tribal implications because all tribes can be

      affected by oil spills and the subsequent use of oil spill mitigating agents, such as dispersants and



                                                                Page 104 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 107       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       bioremediation agents. However, this action will neither impose substantial direct compliance

       costs on tribal governments, nor preempt Tribal law, similarly to the effect on states.

                 EPA consulted with tribal officials under EPA Policy on Consultation and Coordination

       with Indian Tribes early in the process of developing this regulation to enable them to have

       meaningful and timely input into its development. The NCP is the federal government's blueprint

       for responding to both oil spills and hazardous substance releases. Among other provisions,

       Subpart J of the NCP governs environmental monitoring of dispersants and other chemical

       agents to respond to oil spills in jurisdictional waters. Under the NCP, tribes are included in the

       definition of "State" found in 40 CFR 300.5 except where specifically noted, and may participate

       as members of Area Committees, on RRTs, and on Tribal Emergency Response Commissions.

       See 40 CFR 300.5.

                 EPA' s government-to-government consultation period occurred from March 11 , 2015, to

      March 26, 2015, when EPA headquarters held five teleconference consultation events that

       informed tribes of the possible changes to the regulation as it was proposed in the Federal

      Register. Representatives from 10 tribes, tribal associations and organizations participated.

      During these calls, senior EPA staff fielded questions about the rulemaking as well as recorded

      comments and feedback. Tribal leaders and/or their delegated representatives raised questions

      about the use of dispersants and ensuring habitat and resource protection when responding to oil

       spills in Indian Country. EPA considered the input from these consultation calls and coordination

      activities, in conjunction with public comments, in the final rule development.

                 In addition to consultation with tribes, EPA also conducted outreach to tribes over the

      two years before consultation. EPA staff participated in several tribal conferences and meetings

      where the proposed rulemaking was discussed, and information distributed to all participating



                                                                Page 105 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 108       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      tribes. Rulemaking outreach literature promoted awareness and coordination about the proposed

      regulation.

                 As required by section 7(a), EPA' s Tribal Consultation Official has certified that the

      requirements of the executive order have been met in a meaningful and timely manner. A copy

      of the certification is included in the docket for this action.

           G. Executive Order 13045: Protection of Children from Environmental Health Risks and

                Safety Risks

                 EPA interprets Executive Order 13045 as applying only to those regulatory actions that

      concern environmental health or safety risks that EPA has reason to believe may

       disproportionately affect children, per the definition of "covered regulatory action" in section 2-

      202 of the Executive Order. This action is not subject to Executive Order 13045 because it does

      not concern an environmental health risk or safety risk.

           H. Executive Order 13211: Actions That Significantly Affect Energy Supply, Distribution

                or Use

                 This action is not a "significant energy action" because it is not likely to have a

       significant adverse effect on the supply, distribution, or use of energy. The final rule

      focuses on monitoring requirements to address subsurface and certain surface

      applications of dispersants that meet applicability criteria specified by the final rule and

      minimizing potential adverse impacts from their use; thus, the rule will result in greater

      overall environmental protection. The final rule will not cause reductions in the supply or

      production of oil, fuel, coal, or electricity; nor will it result in increased energy prices,

      increased cost of energy distribution, or an increased dependence on foreign supplies of

      energy.



                                                                Page 106 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 109       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




           L National Technology Transfer and Advancement Act

                 This rulemaking does not involve technical standards.

           J. Executive Order 12898: Environmental Justice (EJ)

                 EPA believes that this action does not have disproportionately high and adverse human

       health or environmental effects on minority populations, low-income populations, and/or

       indigenous peoples, as specified in Executive Order 12898 (59 FR 7629, February 16, 1994).

                 The documentation for this decision is contained in Regulatory Impact Analysis (RIA)

       for this action. This final rule is consistent with EPA' s ·Environmental Justice Strategy and the

       Office of Land and Emergency Management (OLEM) Environmental Justice Action Agenda. To

      address the goals of the Strategy and the Agenda, EPA conducted a qualitative analysis of the

      environmental justice issues under this final rule.

                 Historically, EPA has not found any evidence that the use of dispersant agents on oil

      discharges in the United States has had any disproportionate effect on any environmental justice

      communities. Moreover, the final rule is anticipated to improve the efficacy of dispersant

      application activities through monitoring requirements and thereby mitigate what could

      otherwise occur as adverse impacts from potentially less effective dispersant use. EPA will

      monitor the implementation of t_he rule to ensure the monitoring of dispersant agents has no

      disproportionate effect on any EJ communities.

          K. Congressional Review Act (CRA)

                 This action is subject to the CRA, and the EPA will submit a rule report to each House of

      the Congress and to the Comptroller General of the United States. This action is not a ''major

      rule" as defined by 5 U.S.C. 804(2).




                                                                Page 107 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 110       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       List of Subjects in 40 CFR Part 300

               Environmental protection, Area contingency planning, Chemical agents, Daily reporting,
       Dispersants, Hazardous Substances, Intergovernmental relations, Monitoring, Natural resources,
       Oil pollution, Oil spills, Oil spill mitigating devices, On-scene coordinator, Quality assurance,
       Regional response teams, Reporting and recordkeeping requirements, Responsible party.


       Dated:       JUL - 6 2021




       Michael S. Regan,
       Administrator.




                                                                Page 108 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 111       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      For the reasons set out in the preamble, the Environmental Protection Agency proposes to amend

      40 CFR part 300 to read as follows :


      Part 300 - National Oil and Hazardous Substances Pollution Contingency Plan
                 1. The authority citation for part 300 continues to read as follows:

       Authority: 33 U.S.C. 1251 et seq; 42 U.S.C. 9601-9657; E.O. 13626, 77 FR 56749, 3 CFR,
       2013 Comp., p.306; E.O. 12777, 56 FR 54757, 3 CFR, 1991 Comp., p.351 ; E.O. 12580, 52 FR
       2923, 3 CFR, 1987 Comp., p.193.
       * * * * *
       Subpart J - Use of Dispersants, and Other Chemical and Biological Agents

                 2. Add § 300.913 to read as follows:

       § 300.913 Monitoring the use of dispersants.

                 The responsible party shall monitor any subsurface use of dispersant in response to an oil

       discharge, any surface use of dispersant for more than 96 hours after initial application in

      response to an oil discharge, and any surface use of dispersant in response to oil discharges of

      more than 100,000 U.S. gallons occurring within a 24-hour period, and shall submit a Dispersant

      Monitoring Quality Assurance Project Plan (DMQAPP) covering the collection of environmental

      data within this section to the OSC. When any dispersant is used subsurface in response to an oil

      discharge, the responsible party shall implement paragraphs (a) through (g) of this section for the

      entire duration of the subsurface dispersant use. When any dispersant is used on the surface in

      response to oil discharges of greater than 100,000 U.S. gallons occurring within a 24-hour

      period, the responsible party shall implement paragraphs (a) through (g) of this section as soon as

      possible for the entire or remaining duration of surface dispersant use, as applicable. When any

      dispersant is used on the surface in response to an oil discharge for more than 96 hours after

      initial application, the responsible party sh~ll implement paragraphs (a) through (g) of this

       section for the remaining duration of surface dispersant use.

                                                                Page 109 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 112       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 (a) Document:

                 (1) The characteristics of the source oil.

                 (2) The best estimate of the oil discharge volume or flow rate, periodically reevaluated as

      conditions dictate, including a description of the method, associated uncertainties, and materials.

                 (3) The dispersant used, rationale for dispersant choice(s) including the results of any

      efficacy and toxicity tests specific to area or site conditions, recommended dispersant-to-oil ratio

      (DOR).

                 (4) The application method(s) and procedures, including a description of the equipment

      to be used, hourly application rates, capacities, and total amount of dispersant.

                 (5) For subsurface discharges, the best estimate of the discharge flow rate of any

      associated volatile petroleum hydrocarbons, periodically reevaluated·as conditions dictate,

      including a description of the method, associated uncertainties, and materials.

                 (b) Collect a representative set of ambient background water column samples in areas not

      affected by the discharge of oil, at the closest safe distance from the discharge as determined by

      the OSC, and in all directions of likely oil transport considering surface and subsurface currents.

      Collect a representative set of baseline water column samples absent dispersant application at

      such depths and locations affected by the oil discharge, considering surface and subsurface

      currents, oil properties, and other relevant discharge conditions. On a daily basis, collect

      dispersed oil plume water column samples at such depths and locations where dispersed oil is

      likely to be present, considering surface and subsurface currents, oil properties, and other

      relevant discharge conditions. Collect these ambient background, baseline, and dispersed oil

      plume water column samples following standard operating and quality assurance procedures.




                                                                Page 110 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 113       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




       Analyze the collected ambient background, baseline, and dispersed oil plume water column

       samples for:

                 (1) In-situ oil droplet size distribution, including mass or volume mean diameter for

       droplet sizes ranging from 2.5 to 2,000 µm , with the majority of data collected between the 2.5

       and 100 µm size.

                 (2) In-situ fluorometry and fluorescence signatures targeted to the type of oil discharged

       and referenced against the source oil.

                 (3) Dissolved oxygen (DO) (subsurface only).

                 (4) Total petroleum hydrocarbons, individual resolvable constituents including volatile

      organic compounds, aliphatic hydrocarbons, monocyclic, polycyclic, and other aromatic

      hydrocarbons including alkylated homologs, and hopane and sterane biomarker compounds.

                 (5) Methane, if present (subsurface only).

                 (6) Heavy metals, including nickel and vanadium.

                 (7) Turbidity.

                 (8) Water temperature.

                 (9) pH.

                 (10) Conductivity.

                 (c) Considering available technologies, characterize the dispersant effectiveness and oil

      distribution including trajectory, accounting for the condition of oil, dispersant, and dispersed oil

      components from the discharge location, and describing associated uncertainties.

                 (d) Characterize the ecological receptors (e.g. aquatic species, wildlife, and/or other

      biological resources) and their habitats that may be present in the discharge area and their

      exposure pathways. Th~ characterization shall include, but is not limited to, those species that



                                                                Page 111 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 114       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




      may be in sensitive life stages, transient or migratory species, breeding or breeding-related

      activities (e.g., embryo and larvae development), and threatened and/or endangered species that

      may be exposed to the oil that is not dispersed, the dispersed oil, and the dispersant alone. The

      responsible party shall also estimate an acute toxicity level of concern for the dispersed oil using

      available dose-response information relevant to potentially exposed species following a species

      sensitivity distribution.

                 (e) Immediately report to the OSC any:

                 (1) Deviation of more than 10 percent from the mean hourly dispersant use rate for

      subsurface application, based on the dispersant volume authorized for 24 hours use, and the

      reason for the deviation.

                 (2) Ecological receptors of environmental importance, and any other ecological receptors

      as identified by the OSC or the Natural Resource Trustees, including any threatened or

      endangered species that may be exposed based on dispersed plume trajectory modeling and level

      of concern information.

                 (f) Report daily to the OSC water sampling and data analyses collected in§ 300.913(b)

      and include:

                 (1) For each application platform, the actual amount of dispersant used for each one-hour

      period and the total amount of dispersant used for the previous 24-hour reporting period.

                 (2) All collected data and analyses of those data within a time frame necessary to make

      operational decisions (e.g., within 24 hours of collection), including documented observations,

      photographs, video, and any other information related to dispersant use, unless an alternate time

      frame is authorized by the OSC.




                                                               Page 112 of 113
               This is a prepublication version of a final rule that was signed on July 6, 2021. The final rule is pending publication
             Case
    in the Federal    3:20-cv-00670-WHO
                   Register.  Although EPA has taken steps Document
                                                               to ensure the70-1
                                                                             accuracyFiled      07/06/21 version,
                                                                                       of this pre-publication Pageit 115       of official
                                                                                                                         is not the 115 version.
Notwithstanding the fact that EPA is posting a pre-publication version, the final rule will not be promulgated until published in the Federal Register.




                 (3) For analyses that take more than 24 hours due to analytical methods, provide such

       data and results as available but no later than five days, unless an alternate time frame is

       authorized by the OSC.

                 (4) Estimates of the daily transport of dispersed oil, non-dispersed oil, the associated

       volatile petroleum hydrocarbons, and dispersants, using available technology as described in

       §300.913(C).

                 (g) Report all information provided to the OSC under§ 300.913 (e) and (f) to the

       applicable RRT(s).




                                                                Page 113 of 113
